SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2014 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Quarterly Information (ITR) at September 30, 2014 and Independent Auditors’ Report Review Report on Review of Quarterly Information To the Board of Directors and Shareholders Braskem S.A. Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Braskem S.A., included in the Quarterly Information Form (ITR) for the quarter ended September 30, 2014, comprising the balance sheet as at that date and the statements of operations and comprehensive income for the quarter and nine-month periods then ended, and the statements of changes in equity and cash flows for the nine-month period then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21 - Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with CPC 21 and International Accounting Standard (IAS) 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Conclusion on the consolidated interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Other matters Statements of value added We have also reviewed the parent company and consolidated statements of value added for the nine-month period ended September 30, 2014. These statements are the responsibility of the Company’s management, and are required to be presented in accordance with standards issued by the CVM applicable to the preparation of Quarterly Information (ITR) and are considered supplementary information under IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in a manner consistent with the parent company and consolidated interim accounting information taken as a whole. Salvador, November 6, 2014 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" BA Fábio Cajazeira Mendes Contador CRC 1SP196825/O-0 "S" BA Braskem S.A. Balance sheet at September 30, 2014 All amounts in thousands of reais Consolidated Parent Company Assets Note Sep/2014 Dec/2013 Sep/2014 Dec/2013 2.1.1(a) Revised Revised Current assets Cash and cash equivalents 3 3,722,404 4,335,859 2,274,380 2,425,078 Financial investments 4 102,243 86,719 102,239 86,535 Trade accounts receivable 5 3,048,781 2,810,520 4,551,460 3,814,830 Inventories 6 5,110,534 5,033,593 2,974,530 2,848,700 Taxes recoverable 8 2,581,241 2,237,213 1,272,096 1,246,858 Dividends and interest on capital 7 150 79,208 78,031 Prepaid expenses 119,200 62,997 70,776 19,778 Related parties 7 64,597 124,487 52,128 100,173 Derivatives operations 14.1.1 26,446 34,101 26,446 28,951 Other receivables 299,403 233,808 173,491 141,360 15,074,849 14,959,447 11,576,754 10,790,294 Non-current assets held for sale 1(a) 37,681 15,074,849 14,997,128 11,576,754 10,790,294 Non-current assets Financial investments 4 33,276 20,779 33,277 20,774 Trade accounts receivable 5 17,814 61,875 11,988 60,328 Advances to suppliers 6 49,346 116,714 49,346 116,714 Taxes recoverable 8 1,017,085 1,285,990 793,979 899,751 Deferred income tax and social contribution 2.1.1(a) e 17 1,244,949 1,123,313 912,637 674,273 Judicial deposits 211,769 209,910 195,411 194,397 Related parties 7 137,245 133,649 95,712 404,668 Insurance claims 188,258 139,497 182,059 138,308 Derivatives operations 14.1.1 81,502 137,345 Other receivables 136,389 141,526 106,196 112,497 Investments in subsidiaries and jointly-controlled investments 9 113,670 115,385 11,191,030 10,479,371 Other investments 6,511 6,501 6,123 6,123 Property, plant and equipment 10 27,842,810 25,413,548 11,622,125 11,650,667 Intangible assets 11 2,844,365 2,912,630 2,216,753 2,225,326 33,924,989 31,818,662 27,416,636 26,983,197 Total assets 48,999,838 46,815,790 38,993,390 37,773,491 The Management notes are an integral part of the financial statements 1 Braskem S.A. Balance sheet at September 30, 2014 All amounts in thousands of reais Continued Consolidated Parent Company Liabilities and shareholders' equity Note Sep/2014 Dec/2013 Sep/2014 Dec/2013 2.1.1(a) Revised Revised Current liabilities Trade payables 9,566,665 10,421,687 8,918,789 8,845,414 Borrowings 12 1,308,737 1,248,804 1,867,402 1,283,046 Project finance 13 23,764 25,745 Derivatives operations 14.1.1 68,861 95,123 10,619 20,751 Payroll and related charges 490,611 490,816 317,845 320,548 Taxes payable 15 674,058 445,424 334,491 316,408 Dividends and interest on capital 4,506 131,799 1,729 129,022 Advances from customers 408,765 297,403 39,991 38,274 Sundry provisions 18 92,876 105,856 51,807 60,991 Post-employment benefits 19 158,137 158,122 Accounts payable to related parties 7 278,444 127,629 Other payables 162,811 174,007 72,179 54,501 12,801,654 13,594,801 11,893,296 11,354,706 Non-current liabilities Borrowings 12 17,762,820 17,353,687 7,355,763 11,721,414 Project finance 13 6,966,827 4,705,661 Derivatives operations 14.1.1 481,726 396,040 481,726 396,040 Taxes payable 15 879,532 902,875 806,126 839,531 Accounts payable to related parties 7 10,023,105 5,148,743 Ethylene XXI Project Loan 16 638,356 370,420 Deferred income tax and social contribution 2.1.1(a) e 17 856,568 863,405 Post-employment benefits 19 278,831 44,054 207,134 Provision for losses on subsidiaries and jointly-controlled investments 225,004 149,213 Advances from customers 101,104 152,635 32,169 53,807 Sundry provisions 18 452,830 449,694 214,121 226,007 Other payables 264,379 301,184 252,568 290,920 28,682,973 25,539,655 19,597,716 18,825,675 Shareholders' equity 21 Capital 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserve 232,430 232,430 232,430 232,430 Revenue reserves 55,307 410,149 55,307 410,149 Other comprehensive income (1,652,516) (1,092,691) (1,652,516) (1,092,691) Treasury shares (48,892) (48,892) Accumulated profit 823,935 823,935 Total attributable to the Company's shareholders 7,453,486 7,544,218 7,502,378 7,593,110 Non-controlling interest in Braskem Idesa 61,725 137,116 7,515,211 7,681,334 7,502,378 7,593,110 Total liabilities and shareholders' equity 48,999,838 46,815,790 38,993,390 37,773,491 The Management notes are an integral part of the financial statements 2 Braskem S.A. Statement of operations and statement of comprehensive income at September 30, 2014 All amounts in thousands of reais Consolidated Note 3Q14 YTD14 3Q13 YTD13 2.1.1(b) Revised Revised Net sales revenue 23 11,723,962 34,419,697 10,938,005 30,186,419 Cost of products sold (10,051,035) (29,975,456) (9,209,295) (26,353,530) Gross profit 1,672,927 4,444,241 1,728,710 3,832,889 Income (expenses) Selling and distribution (301,347) (852,547) (247,041) (744,279) General and administrative (299,955) (864,695) (290,857) (792,587) Research and development (34,317) (101,335) (27,905) (79,146) Results from equity investments 9(c) (269) 317 1,493 (1,701) Other operating income (expenses), net 24 (67,237) 107,746 (46,785) (100,463) Operating profit 969,802 2,733,727 1,117,615 2,114,713 Financial results 25 Financial expenses (1,087,418) (2,187,035) (575,168) (1,808,135) Financial income 455,482 517,226 38,361 491,874 Profit before income tax and social contribution 337,866 1,063,918 580,808 798,452 Current and deferred income tax and social contribution 17 (108,126) (313,432) (181,370) (291,201) Profit for the period 229,740 750,486 399,438 507,251 Attributable to: Company's shareholders 268,999 802,782 398,535 500,455 Non-controlling interest in Braskem Idesa (52,296) 903 6,796 Profit for the period 229,740 750,486 399,438 507,251 The Management notes are an integral part of the financial statements 3 Braskem S.A. Statement of operations and statement of comprehensive income at September 30, 2014 All amounts in thousands of reais Parent Company Note 3Q14 YTD14 3Q13 YTD13 2.1.1(b) Revised Revised Net sales revenue 23 6,910,995 19,575,668 6,337,171 17,645,495 Cost of products sold (6,014,678) (17,214,864) (5,205,537) (15,193,655) Gross profit 896,317 2,360,804 1,131,634 2,451,840 Income (expenses) Selling and distribution (176,098) (499,878) (162,192) (456,707) General and administrative (193,737) (554,041) (165,895) (476,078) Research and development (25,986) (70,650) (20,772) (59,713) Results from equity investments 9(c) 228,588 681,745 192,071 236,240 Other operating income (expenses), net 24 (23,216) 233,615 (31,107) (39,431) Operating profit 705,868 2,151,595 943,739 1,656,151 Financial results 25 Financial expenses (943,983) (1,747,404) (535,636) (1,427,046) Financial income 534,429 432,554 108,188 461,474 Profit before income tax and social contribution 296,314 836,745 516,291 690,579 Current and deferred income tax and social contribution 17 (27,315) (33,963) (117,756) (190,124) Profit for the period 268,999 802,782 398,535 500,455 The Management notes are an integral part of the financial statements 4 Braskem S.A. Statement of operations and statement of comprehensive income at September 30, 2014 All amounts in thousands of reais, except earnings per share Continued Consolidated Nota 3Q14 YTD14 3Q13 YTD13 2.1.1(b) Revised Revised Profit for the period 229,740 750,486 399,438 507,251 Other comprehensive income: Items that will be subsequently reclassified to profit or loss: Fair value of cash flow hedge (67,606) (130,375) (130,375) Income tax and social contribution 33,724 22,986 28,810 28,810 Fair value of cash flow hedge Braskem Idesa (99,624) (127,222) (144,244) (101,565) (101,565) Hedge export - exchange variation 14.1.1(c) (1,679,172) (732,484) (25,078) (1,542,676) Income tax and social contribution 570,919 249,045 8,527 524,510 (1,108,253) (483,439) (16,551) (1,018,166) Foreign currency translation adjustment 159,881 65,916 5,264 116,691 Total Total comprehensive income for the period 188,719 286,586 Attributable to: Company's shareholders (799,096) 264,110 300,788 (499,179) Non-controlling interest in Braskem Idesa (75,391) (14,202) 3,390 Total comprehensive income for the period 188,719 286,586 The Management notes are an integral part of the financial statements 5 Braskem S.A. Statement of operations and statement of comprehensive income at September 30, 2014 All amounts in thousands of reais, except earnings per share Continued Parent Company Nota 3Q14 YTD14 3Q13 YTD13 2.1.1(b) Revised Revised Profit for the period 268,999 802,782 398,535 500,455 Other comprehensive income: Items that will be subsequently reclassified to profit or loss: Fair value of cash flow hedge (67,606) (84,736) (84,736) Income tax and social contribution 33,724 22,986 28,810 28,810 Fair value of cash flow hedge Braskem Idesa (74,718) (34,229) (34,229) (111,783) (119,338) (90,155) (90,155) Hedge export - exchange variation 14.1.1(c) (1,679,172) (732,484) (25,078) (1,542,676) Income tax and social contribution 570,919 249,045 8,527 524,510 (1,108,253) (483,439) (16,551) (1,018,166) Foreign currency translation adjustment 151,941 64,105 8,959 108,687 Total Total comprehensive income for the period 264,110 300,788 Parent Company YTD14 YTD13 Nota Basic and Diluted Basic and Diluted 2.1.1(b) Revised Revised Profit per share attributable to the shareholders of the Company of continued operations at the end of the period (R$) 22 Earnings per share - common 1.0087 0.6286 Earnings per share - preferred shares class "A" 1.0087 0.6286 Earnings per share - preferred shares class "B" 0.6062 0.6062 The Management notes are an integral part of the financial statements 6 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Consolidated Attributed to shareholders' interest Revenue reserves Total Additional Other Braskem Non-controlling Total Capital Legal Returns dividends comprehensive Treasury Accumulated shareholders' interest shareholders' Note Capital reserve reserve Earnings proposed income shares profit (loss) interest in Braskem Idesa equity At December 31, 2012 8,043,222 797,979 337,411 8,564,171 87,813 8,651,984 Comprehensive income for the period: Profit for the period 500,455 500,455 6,796 507,251 Exchange variation of foreign sales hedge, net of taxes (1,018,166) (1,018,166) (1,018,166) Fair value of cash flow hedge, net of taxes (90,155) (11,410) (101,565) Foreign currency translation adjustment 108,687 108,687 8,004 116,691 (999,634) 500,455 (499,179) 3,390 (495,789) Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (725) 725 Realization of deemed cost of jointly-controlled investment, net of taxes (20,427) 20,427 (21,152) 21,152 Contributions to shareholders: Absorption of losses (565,549) 565,549 Capital increase of non-controlling shareholders 35,405 35,405 Loss on interest in subsidiary (1,961) (1,961) (1,961) (565,549) (1,961) 565,549 (1,961) 35,405 33,444 At Setember 30, 2013 (Revised) 2.1.1(b) 8,043,222 232,430 521,607 8,063,031 126,608 8,189,639 At December 31, 2013 8,043,222 232,430 26,895 28,412 354,842 7,544,218 137,116 7,681,334 Comprehensive income for the period: Profit (loss) for the period 802,782 802,782 (52,296) 750,486 Exchange variation of foreign sales hedge, net of taxes (483,439) (483,439) (483,439) Fair value of cash flow hedge, net of taxes (119,338) (119,338) (24,906) (144,244) Foreign currency translation adjustment 64,105 64,105 1,811 65,916 (538,672) 802,782 264,110 (75,391) 188,719 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (20,430) 20,430 Realization of deemed cost of jointly-controlled investment, net of taxes (723) 723 (21,153) 21,153 Contributions and distributions to shareholders: Additional dividends proposed 21(b) (354,842) (354,842) (354,842) (354,842) (354,842) (354,842) At Setember 30, 2014 8,043,222 232,430 26,895 28,412 823,935 7,453,486 61,725 7,515,211 The Management notes are an integral part of the financial statements 7 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Parent Company Revenue reserves Total Additional Other Braskem Capital Legal Returns dividends comprehensive Accumulated shareholders' Note Capital reserve reserve Earnings proposed income profit (loss) interest At December 31, 2012 8,043,222 797,979 337,411 8,613,063 Comprehensive income for the period: Profit for the period 500,455 500,455 Exchange variation of foreign sales hedge, net of taxes (1,018,166) Fair value of cash flow hedge, net of taxes (90,155) (90,155) Foreign currency translation adjustment 108,687 108,687 (999,634) 500,455 (499,179) Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (725) 725 Realization of deemed cost of jointly-controlled investment, net of taxes (20,427) 20,427 (21,152) 21,152 Contributions to shareholders: Loss on interest in subsidiary (565,549) 565,549 Write-off non-controlling by investments sale (1,961) (1,961) (565,549) (1,961) 565,549 (1,961) At Setember 30, 2013 (Revised) 2.1.1(b) 8,043,222 232,430 521,607 8,111,923 At December 31, 2013 8,043,222 232,430 26,895 28,412 354,842 7,593,110 Comprehensive income for the period: Profit for the period 802,782 802,782 Exchange variation of foreign sales hedge, net of taxes (483,439) (483,439) Fair value of cash flow hedge, net of taxes (119,338) (119,338) Foreign currency translation adjustment 64,105 64,105 (538,672) 802,782 264,110 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (20,430) 20,430 Realization of deemed cost of jointly-controlled investment, net of taxes (723) 723 (21,153) 21,153 Contributions and distributions to shareholders: Additional dividends proposed 21(b) (354,842) (354,842) (354,842) (354,842) At Setember 30, 2014 8,043,222 232,430 26,895 28,412 823,935 7,502,378 The Management notes are an integral part of the financial statements 8 Braskem S.A. Statement of cash flows at September 30, 2014 All amounts in thousands of reais Consolidated Parent Company Note Sep/2014 Sep/2013 Sep/2014 Sep/2013 2.1.1(b) Revised Revised Profit before income tax and social contribution 1,063,918 798,452 836,745 690,579 Adjustments for reconciliation of profit Depreciation, amortization and depletion 1,532,681 1,517,155 945,656 958,986 Results from equity investments 9(c) (317) 1,701 (681,745) (236,240) Interest and monetary and exchange variations, net 1,489,880 855,083 1,084,923 811,764 Cost amount of the investment sold in the divestment date 24 (277,338) (277,338) Provision for losses and asset write-downs of long-term 6,213 10,999 4,883 (27,560) 3,815,037 3,183,390 1,913,124 2,197,529 Changes in operating working capital Held-for-trading financial investments (14,972) 118,922 (15,158) 108,515 Trade accounts receivable (204,308) (425,229) (698,351) (1,431,109) Inventories 4,539 (770,335) (43,769) (307,173) Taxes recoverable 20,773 (72,827) 114,126 (65,733) Prepaid expenses (56,203) (41,217) (50,998) (16,894) Other receivables (50,054) (43,056) (17,187) (91,709) Trade payables (1,168,241) 365,184 (239,844) 1,721,580 Taxes payable 35,384 (135,186) (15,620) (179,983) Advances from customers 59,831 (5,266) (19,921) (242,411) Sundry provisions (9,844) 14,773 (21,070) 9,649 Other payables 279,943 112,323 9,907 141,371 Cash from (used in) operations 2,711,885 2,301,476 915,239 1,843,632 Interest paid (744,132) (785,178) (448,655) (365,807) Income tax and social contribution paid (95,896) (44,024) (33,592) (21,352) Net cash generated (used in) by operating activities 1,871,857 1,472,274 432,992 1,456,473 Proceeds from the sale of fixed assets 10,108 1,820 10,061 Proceeds from the sale of investments 24 315,000 387,036 315,000 387,036 Beginning cash of Quantiq and IQAG 2.1.1(b) 9,985 Acquisitions of investments in subsidiaries and associates (31) (4,709) (107,242) Acquisitions to property, plant and equipment (3,632,263) (3,925,330) (909,008) (721,055) Acquisitions of intangible assets (19,729) (12,425) (19,110) (11,927) Held-for-maturity and available for sale financial investments 12,352 10,037 12,352 3,762 Net cash used in investing activities Short-term and long-term debt Obtained borrowings 5,298,661 5,416,263 2,649,930 4,260,796 Payment of borrowings (5,846,691) (6,176,473) (3,219,904) (4,516,360) Project finance 13 Obtained funds 3,316,211 Related parties 1,894,507 Obtained loans 303,478 325,880 Payment of loans (561,107) 256,332 Net current transactions 1,321,462 (139,551) Dividends paid (482,135) (33) (482,135) (33) Non-controlling interests in Braskem Idesa (300) 32,712 Net cash provided (used in) by financing activities 864,042 2,588,680 11,724 187,064 Exchange variation on cash of foreign subsidiaries (34,822) 41,076 Increase (decrease) in cash and cash equivalents 573,122 1,194,111 Represented by Cash and cash equivalents at the beginning for the period 4,335,859 3,287,622 2,425,078 1,627,928 Cash and cash equivalents at the end for the period 3,722,404 3,860,744 2,274,380 2,822,039 Increase (decrease) in cash and cash equivalents 573,122 1,194,111 The Management notes are an integral part of the financial statements 9 Braskem S.A. Statement of value added at September 30, 2014 All amounts in thousands of reais Consolidated Parent Company Note Sep/2014 Sep/2013 Sep/2014 Sep/2013 2.1.1(b) Revised Revised Revenue 39,490,654 34,857,375 22,836,693 20,722,932 Sale of goods, products and services 39,396,833 35,020,487 22,636,929 20,760,430 Other income (expenses), net 149,396 (131,271) 253,263 (11,439) Allowance for doubtful accounts (55,575) (31,841) (53,499) (26,059) Inputs acquired from third parties Cost of products, goods and services sold (32,268,200) (28,302,703) (18,882,067) (16,728,643) Material, energy, outsourced services and others (1,124,997) (976,318) (726,851) (614,858) Impairment of assets (577) 43 467 (1,761) Gross value added 6,096,880 5,578,397 3,228,242 3,377,670 Depreciation, amortization and depletion (1,532,681) (1,517,155) (945,656) (958,986) Net value added produced by the entity 4,564,199 4,061,242 2,282,586 2,418,684 Value added received in transfer 518,116 490,428 1,114,587 697,970 Results from equity investments 9(c) 317 (1,701) 681,745 236,240 Financial income 517,226 491,874 432,554 461,474 Other 573 255 288 256 Total value added to distribute 5,082,315 4,551,670 3,397,173 3,116,654 Personnel 783,029 604,572 436,593 378,268 Direct compensation 595,489 471,497 330,267 297,345 Benefits 147,175 98,315 75,164 53,460 FGTS (Government Severance Pay Fund) 40,365 34,760 31,162 27,463 Taxes, fees and contributions 1,218,084 1,530,455 303,134 729,475 Federal 452,263 782,316 131,952 280,400 State 754,010 735,792 166,531 444,625 Municipal 11,811 12,347 4,651 4,450 Remuneration on third parties' capital 2,330,716 1,909,392 1,854,664 1,508,456 Financial expenses (including exchange variation) 2,169,517 1,787,140 1,736,978 1,412,247 Rentals 161,199 122,252 117,686 96,209 Remuneration on own capital 750,486 507,251 802,782 500,455 Profit for the period 802,782 500,455 802,782 500,455 Non-controlling interests in Braskem Idesa (52,296) 6,796 Value added distributed 5,082,315 4,551,670 3,397,173 3,116,654 · The statement of value added is not required under the standards issued by the International Accounting Standards Board (“IASB”). The Management notes are an integral part of the financial statements 10 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, unless otherwise stated 1. Operations Braskem S.A. (hereinafter “Parent Company”) is a public corporation headquartered in Camaçari, Bahia (“BA”), which jointly with its subsidiaries (hereinafter “Braskem” or “Company”) is controlled by Odebrecht S.A. (“Odebrecht”), which directly and indirectly holds interests of 50.11% and 38.32% in its voting and total capital, respectively. (a) Significant corporate and operating events impacting these financial statements On December 31, 2013, the parent company entered into a share sales agreement with Odebrecht Ambiental (“OA”), through which it sold its interest in the subsidiary Distribuidora de Águas Triunfo S.A. (“DAT”) for R$315million, which were received over the course of the second quarter of 2014. The assets of DAT were shown in the balance sheet of December 31, 2013 as “non-current assets held for sale.” DAT did not register results or hold liabilities in the year ended on December 31, 2013. On February 3, 2014, the Extraordinary Shareholders’ Meeting of DAT approved the change in its management and consequently the transfer of the management of the operations from Braskem to OA, upon the recognition of a gain of R$277,338 (Note 24). Other corporate events of 2013 and which did not produce significant impact on these financial statements were presented in the 2013 annual financial statements of the Company in Note 1(b). (b) Solvay Indupa On December 17, 2013, the Parent Company entered into a share purchase agreement (“Agreement”) with Solvay Argentina S.A. (“Solvay Argentina”), by which it committed to acquire, upon fulfillment of certain conditions envisaged in the Agreement ("Acquisition"), 70.59% of the total and voting capital of Solvay Indupa S.A.I.C. (“Solvay Indupa”), at the price of US$0.085 per share, to be paid on the date of consummation of the acquisition. The acquisition price is based on the Enterprise Value of US$ 290 million. Solvay Indupa, which produces PVC and caustic soda, has two integrated production sites located in: (i) Santo André, São Paulo, with the capacity to produce 300 kton of PVC* and 170 kton of caustic soda*; and (ii) Bahía Blanca in the Province of Buenos Aires, with the capacity to produce 240 kton of PVC* and 180 kton of caustic soda*. In turn, Solvay Indupa holds (i) 99.99% of the voting and total capital of Solvay Indupa do Brasil S.A. (“Indupa Brasil”); and (ii) 58.00% of the voting and total capital of Solalban Energía S.A. (“Solalban”). On December 18, 2013, Braskem submitted to the Securities and Exchange Commission of Argentina (“CNV”) a proposal to carry out a public tender offer for shares representing 29.41% of the capital of Solvay Indupa traded on the Buenos Aires Stock Exchange, pursuant to applicable legislation. This initial proposal was not fully accepted by CNV, and on February 21, 2014 Braskem submitted a new proposal, which is still under analysis by CNV. Moreover, Braskem also intends to cancel the registration of Solvay Indupa do Brasil with the Securities and Exchange Commission of Brazil (“CVM”). On June 24, 2014, the General Secretariat of Brazil’s antitrust agency (“CADE”) issued a report challenging the operation, but the report is neither final nor binding, but rather represents the first step in the process of analyzing the transaction. The plenary session of CADE will appraise the process by the end of this year. * Unaudited 11 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, unless otherwise stated (c) Naphtha agreement with Petrobras On August 29, 2014, Braskem signed a new amendment to the naphtha supply agreement with Petrobras extending its term until the end of February 2015. The current terms of the agreement were maintained and the price will be adjusted retroactively to September 1, 2014, upon the signing of the new agreement. (d) Net working capital On September 30, 2014, the Parent Company’s net working capital was negative R$316,542 (in 2013, negative R$564,412). On the other hand, consolidated net working capital is positive R$2,273,195 (in 2013, R$1,402,327). Consolidated numbers are used in the management of working capital, since the Company uses mechanisms to transfer funds between the companies efficiently without jeopardizing the fulfillment of the commitments of each of the entities forming the consolidated statements. For this reason, any analysis of the Parent Company’s working capital will not reflect the actual liquidity position of the Company. (e) Effect of foreign exchange variation The Company is exposed to foreign exchange variation on the balances and transactions made in currencies other than its functional currencies, particularly in U.S. dollar, such as financial investments, trade accounts receivable, trade payables, borrowings and sales. In addition to the exchange effect of the U.S. dollar in relation to the Brazilian real, Braskem is also exposed to the U.S. dollar through its subsidiaries abroad, particularly those where the functional currency is the euro and the Mexican peso. The balances of assets and liabilities are translated based on the exchange rate at the end of each period, while transactions are based on the effective exchange rate on the date of each operation. The following table shows the U.S. dollar average and end-of-period exchange rates for the periods in this report: End of period rate U.S. dollar - Brazilian real, Sep/2014 2.4510 U.S. dollar - Mexican peso, Set/2014 13.4315 U.S. dollar - euro, Set/2014 0.7918 U.S. dollar - Brazilian real, Dec/2013 2.3426 U.S. dollar - Mexican peso, Dec/2013 13.1005 U.S. dollar - euro, Set/2013 0.7260 Devaluation of the U.S. dollar in relation to the Brazilian real 4.63% Devaluation of the U.S. dollar in relation to the Mexican peso 2.53% Devaluation of the U.S. dollar in relation to the euro 9.06% Average rate for the period U.S. dollar - Brazilian real, Sep/2014 2.2894 U.S. dollar - Mexican peso, Set/2014 13.1170 U.S. dollar - euro, Sep/2014 0.7385 U.S. dollar - Brazilian real, Sep/2013 2.1223 U.S. dollar - Mexican peso, Sep/2013 12.6819 U.S. dollar - euro, Sep/2013 0.7595 Appreciation of the U.S. dollar in relation to the Brazilian real 7.87% Appreciation of the U.S. dollar in relation to the Mexican peso 3.43% Devaluation of the U.S. dollar in relation to the euro -2.76% 12 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, unless otherwise stated 2. Summary of significant accounting policies Basis of preparation This Quarterly Information should be read together with the financial statements of Braskem as of December 31, 2013, which were prepared and presented in accordance with accounting practices adopted in Brazil, including the pronouncements issued by the Brazilian Accounting Pronouncements Committee (CPC), and in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). The preparation of the quarterly information requires the use of certain critical accounting estimates. It also requires the Management of the Company to exercise its judgment in the process of applying its accounting policies. There were no significant changes in the assumptions and judgments made by the Company’s management in the use of estimates for the preparation of the Quarterly Information in relation to those used in the December 31, 2013 financial statements. On September 30, 2014, the Company started to include in its balance sheet the net value, per legal entity, of the amounts related to deferred income and social contribution tax assets and liabilities on its profit, due to due legal right of each entity to offset these amounts. The balance sheet at December 31, 2013 was revised to reflect such adjustment, as shown in Note 2.1.1 (a). Revised The financial statements for the periods ended December 31, 2013 and September 30, 2013 were restated as follows: (a) December 31, 2013 – The balance sheets and respective notes were restated to reflect deferred Income Tax (“IR”) and Social Contribution (“CSLL”) on a net basis. The effects of this restatement are shown below: Balance Sheet Dec/2013 Consolidated Parent Company Published (a) Effects Revised Published (a) Effects Revised Assets Current assets 14,997,128 14,997,128 10,790,294 10,790,294 Non-current assets Deferred income tax and social contribution 2,653,606 (1,530,293) 1,123,313 1,769,683 (1,095,410) 674,273 Other assets 30,695,349 30,695,349 26,308,924 26,308,924 33,348,955 31,818,662 28,078,607 26,983,197 Total assets 48,346,083 46,815,790 38,868,901 37,773,491 Liabilities and shareholders' equity Current liabilities 13,594,801 13,594,801 11,354,706 11,354,706 Non-current liabilities Deferred income tax and social contribution 2,393,698 (1,530,293) 863,405 1,095,410 (1,095,410) Other liabilities 24,676,250 24,676,250 18,825,675 18,825,675 27,069,948 25,539,655 19,921,085 18,825,675 Shareholders' equity 7,681,334 7,681,334 7,593,110 7,593,110 Total liabilities and shareholders' equity 48,346,083 46,815,790 38,868,901 37,773,491 13 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, unless otherwise stated (b) September 30, 2013 – The statement of operations, of changes in equity, of cash flows, of value added and respective notes were restated to include the results of the operations of Quantiq Distribuidora Ltda. (“Quantiq”) and IQAG Armazéns Gerais Ltda. (“IQAG”) as a result of the decision by the Company not to sell these businesses. The effects of these restatements were as follows: Statement of operations for the period Consolidated 3Q13 YTD13 Published (b) Effects Revised Published (b) Effects Revised Net sales revenue 10,700,268 237,737 10,938,005 29,523,643 662,776 30,186,419 Cost of products sold (9,006,096) (203,199) (9,209,295) (25,792,392) (561,138) (26,353,530) Gross profit 1,694,172 34,538 1,728,710 3,731,251 101,638 3,832,889 Income (expenses) Selling and distribution (242,149) (4,892) (247,041) (728,717) (15,562) (744,279) General and administrative (271,632) (19,225) (290,857) (736,791) (55,796) (792,587) Research and development (27,905) (27,905) (79,146) (79,146) Results from equity investments 1,493 1,493 (1,701) (1,701) Other operating income (expenses), net (886) (46,785) (100,057) (406) (100,463) Operating profit 1,108,080 9,535 1,117,615 2,084,839 29,874 2,114,713 Financial results Financial expenses (573,667) (1,501) (575,168) (1,799,481) (8,654) (1,808,135) Financial income 38,107 254 38,361 490,938 936 491,874 Profit before income tax and social contribution 572,520 8,288 580,808 776,296 22,156 798,452 Current and deferred income tax and social contribution (2,668) (181,370) (283,899) (7,302) (291,201) Profit for the period 393,818 5,620 399,438 492,397 14,854 507,251 Attributable to: Company's shareholders 392,915 5,620 398,535 485,601 14,854 500,455 Non-controlling interest in Braskem Idesa 903 903 6,796 6,796 393,818 5,620 399,438 492,397 14,854 507,251 14 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, unless otherwise stated Parent Company 3Q13 YTD13 Published (b) Effects Revised Published (b) Effects Revised Net sales revenue 6,337,171 6,337,171 17,645,495 17,645,495 Cost of products sold (5,205,537) (5,205,537) (15,193,655) (15,193,655) Gross profit 1,131,634 1,131,634 2,451,840 2,451,840 Income (expenses) Selling and distribution (162,192) (162,192) (456,707) (456,707) General and administrative (165,895) (165,895) (476,078) (476,078) Research and development (20,772) (20,772) (59,713) (59,713) Results from equity investments 186,451 5,620 192,071 221,386 14,854 236,240 Other operating income (expenses), net (31,107) (39,431) (39,431) Operating profit 938,119 5,620 943,739 1,641,297 14,854 1,656,151 Financial results Financial expenses (535,636) (535,636) (1,427,046) (1,427,046) Financial income 108,188 108,188 461,474 461,474 Profit before income tax and social contribution 510,671 5,620 516,291 675,725 14,854 690,579 Current and deferred income tax and social contribution (117,756) (190,124) (190,124) Profit for the period 392,915 5,620 398,535 485,601 14,854 500,455 15 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, unless otherwise stated Statement of cash flows Sep/2013 Consolidated Parent Company Published (b) Effects Revised Published (b) Effects Revised Profit before income tax and social contribution 776,296 22,156 798,452 675,725 14,854 690,579 Adjustments for reconciliation of profit Depreciation, amortization and depletion 1,511,544 5,611 1,517,155 958,986 958,986 Results from equity investments 1,701 1,701 (221,386) (14,854) (236,240) Interest and monetary and exchange variations, net 858,224 (3,141) 855,083 811,764 811,764 Provision for losses and asset write-downs of long-term 10,989 10 10,999 (27,560) (27,560) 3,158,754 24,636 3,183,390 2,197,529 2,197,529 Changes in operating working capital Held-for-trading financial investments 118,922 118,922 108,515 108,515 Trade accounts receivable (374,766) (50,463) (425,229) (1,431,109) (1,431,109) Inventories (771,260) 925 (770,335) (307,173) (307,173) Taxes recoverable (56,933) (15,894) (72,827) (65,733) (65,733) Prepaid expenses (40,830) (387) (41,217) (16,894) (16,894) Other receivables (93,869) 50,813 (43,056) (91,709) (91,709) Trade payables 387,054 (21,870) 365,184 1,721,580 1,721,580 Taxes payable (135,998) 812 (135,186) (179,983) (179,983) Long-term incentives (830) - (830) (830) (830) Advances from customers (5,208) (58) (5,266) (242,411) (242,411) Sundry provisions 14,572 201 14,773 9,649 9,649 Other payables 102,098 11,055 113,153 142,201 142,201 Cash from (used in) operations 2,301,706 2,301,476 1,843,632 1,843,632 Interest paid (785,178) (785,178) (365,807) (365,807) Income tax and social contribution paid (44,024) (21,352) (21,352) Net cash generated (used in) by operating activities 1,472,504 1,472,274 1,456,473 1,456,473 Proceeds from the sale of fixed assets 1,820 1,820 Proceeds from the sale of investments 387,036 387,036 387,036 387,036 Beginning cash of Quantiq and IQAG 9,985 9,985 Acquisitions of investments in subsidiaries and associates (31) (107,242) (107,242) Acquisitions to property, plant and equipment (3,463) (3,925,330) (721,055) (721,055) Acquisitions of intangible assets (12,425) (12,425) (11,927) (11,927) Held-for-maturity and available for sale financial investments 10,037 10,037 3,762 3,762 Net cash generated (used in) investing activities 6,522 Short-term and long-term debt Obtained borrowings 5,416,263 5,416,263 4,260,796 4,260,796 Payment of borrowings (6,175,992) (481) (6,176,473) (4,516,360) (4,516,360) Related parties Obtained loans 325,880 325,880 Payment of loans 256,332 256,332 Net current transactions 3,316,211 3,316,211 (139,551) (139,551) Dividends paid (33) (33) (33) (33) Non-controlling interests in Braskem Idesa 32,712 32,712 Net cash provided (used in) by financing activities 2,589,161 2,588,680 187,064 187,064 Exchange variation on cash of foreign subsidiaries 41,076 41,076 Increase (decrease) in cash and cash equivalents 567,311 5,811 573,122 1,194,111 1,194,111 Represented by Cash and cash equivalents at the beginning for the period 3,287,622 3,287,622 1,627,928 1,627,928 Cash and cash equivalents at the end for the period 3,854,933 5,811 3,860,744 2,822,039 2,822,039 Increase (decrease) in cash and cash equivalents 567,311 5,811 573,122 1,194,111 1,194,111 16 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, unless otherwise stated Statement of value added Sep/2013 Consolidated Parent Company Published (b) Effects Revised Published (b) Effects Revised Revenue 34,047,876 809,499 34,857,375 20,722,932 20,722,932 Sale of goods, products and services 34,144,835 875,652 35,020,487 20,760,430 20,760,430 Other income (expenses), net (65,118) (66,153) (131,271) (11,439) (11,439) Allowance for doubtful accounts (31,841) (31,841) (26,059) (26,059) Inputs acquired from third parties Cost of products, goods and services sold (561,138) (28,302,703) (16,728,643) (16,728,643) Material, energy, outsourced services and others (976,318) (614,858) (614,858) Impairment of assets 43 43 (1,761) (1,761) Gross value added 5,330,036 248,361 5,578,397 3,377,670 3,377,670 Depreciation, amortization and depletion (1,511,544) (5,611) (1,517,155) (958,986) (958,986) Net value added produced by the entity 3,818,492 242,750 4,061,242 2,418,684 2,418,684 Value added received in transfer 489,492 936 490,428 683,116 14,854 697,970 Results from equity investments (1,701) (1,701) 221,386 14,854 236,240 Financial income 490,938 936 491,874 461,474 461,474 Other 255 255 256 256 Total value added to distribute 4,307,984 243,686 4,551,670 3,101,800 14,854 3,116,654 Personnel 604,572 604,572 378,268 378,268 Direct compensation 471,497 471,497 297,345 297,345 Benefits 98,315 98,315 53,460 53,460 FGTS (Government Severance Pay Fund) 34,760 34,760 27,463 27,463 Taxes, fees and contributions 1,310,277 220,178 1,530,455 729,475 729,475 Federal 692,971 89,345 782,316 280,400 280,400 State 605,197 130,595 735,792 444,625 444,625 Municipal 12,109 238 12,347 4,450 4,450 Remuneration on third parties' capital 1,900,738 8,654 1,909,392 1,508,456 1,508,456 Financial expenses (including exchange variation) 1,778,486 8,654 1,787,140 1,412,247 1,412,247 Rentals 122,252 122,252 96,209 96,209 Remuneration on own capital 492,397 14,854 507,251 485,601 14,854 500,455 Profit for the period 485,601 14,854 500,455 485,601 14,854 500,455 Non-controlling interests in Braskem Idesa 6,796 6,796 Value added distributed 4,307,984 243,686 4,551,670 3,101,800 14,854 3,116,654 17 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, unless otherwise stated Consolidated and parent company quarterly information The consolidated Quarterly Information was prepared and is being presented in accordance with the pronouncements CPC 21 (R1) and IAS 34 - Interim Financial Reporting, which establish the minimum content for interim financial statements. The parent company information was prepared and is being presented in accordance with CPC pronouncement. Accounting policies There were no changes in the accounting practices used in the preparation of the Quarterly Information in relation to those presented in the December 31, 2013 financial statements, except as presented in Note 2.2.1. 2.2.1 Deferred income tax and social contribution Deferred income and social contribution tax assets and liabilities are stated at their net value in the balance sheet when there is a legal right to offset current income and social contribution tax assets and liabilities related to the same legal entity and tax authority. 2.2.2 Transaction costs with debt renegotiation Costs incurred with debt renegotiation that meet the qualitative and quantitative criteria determined by the standards for reclassification as debt exchange, are deemed transaction costs and amortized through the maturity of the renegotiated debt, as described in Note 12 (a). Consolidated quarterly information The consolidated quarterly information includes the quarterly information of the Parent Company and companies in which it, directly or indirectly, maintains a controlling equity interest or controls the activities, as presented below: 18 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, unless otherwise stated Total interest - % Headquarters (Country) Sep/2014 Dec/2013 Direct and Indirect subsidiaries Braskem America Finance Company ("Braskem America Finance") USA 100.00 100.00 Braskem America, Inc. (“Braskem America”) USA 100.00 100.00 Braskem Argentina S.A. (“Braskem Argentina”) Argentina 100.00 100.00 Braskem Austria Austria 100.00 100.00 Braskem Austria Finance GmbH ("Braskem Austria Finance") Austria 100.00 100.00 Braskem Chile Ltda. ("Braskem Chile") Chile 100.00 100.00 Braskem Europe GmbH ("Braskem Alemanha") Germany 100.00 100.00 Braskem Finance Limited (“Braskem Finance”) Cayman Islands 100.00 100.00 Braskem Idesa Mexico 75.00 75.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") Mexico 75.00 75.00 Braskem Importação Brazil 100.00 100.00 Braskem Inc Cayman Islands 100.00 100.00 Braskem México Mexico 100.00 100.00 Braskem México Serviços Mexico 100.00 100.00 Braskem Netherlands B.V (“Braskem Holanda”) Netherlands 100.00 100.00 Braskem Participações Brazil 100.00 100.00 Braskem Petroquímica Chile Ltda. (“Petroquímica Chile”) Chile 100.00 100.00 Braskem Petroquímica Ibérica, S.L. ("Braskem Espanha") Spain 100.00 100.00 Braskem Petroquímica Ltda ("Braskem Petroquímica") Brazil 100.00 100.00 Braskem Qpar Brazil 100.00 100.00 Common British Virgin Islands 100.00 DAT Brazil 100.00 IQAG Brazil 100.00 100.00 Lantana Trading Co. Inc. (“Lantana”) Bahamas 100.00 100.00 Norfolk Trading S.A. (“Norfolk”) Uruguay 100.00 100.00 Politeno Empreendimentos Ltda. (“Politeno Empreendimentos”) Brazil 100.00 100.00 Quantiq Brazil 100.00 100.00 Specific Purpose Entity ("SPE") Fundo de Investimento Multimercado Crédito Privado Sol (“FIM Sol”) Brazil 100.00 100.00 Reconciliation of equity and profit (loss) for the period between Parent Company and consolidated Shareholders' equity Profit (loss) for the period Note Sep/2014 Dec/2013 Sep/2014 Sep/2013 2.1.1(b) Revised Parent Company 7,502,378 7,593,110 802,782 500,455 Braskem shares owned by subsidiary Braskem Petroquímica (48,892) Non-controlling interest in Braskem Idesa 61,725 137,116 (52,296) 6,796 Consolidated 7,515,211 7,681,334 750,486 507,251 2.5. New accounting standards (i) Accounting standards that took effect in 2014 The following accounting standards have been in force since January 1, 2014 and had no impact on the Company’s financial statements: • IFRIC 21 – Levies; and 19 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, unless otherwise stated • IAS 39 - Novation of Derivatives and Continuation of Hedge Accounting - Amendments to IAS39. (ii) Accounting standards that will take effect after 2014 The Company is analyzing the impacts of adoption of the standards issued by IASB in 2014 (still without any corresponding CPC), which will take effect after fiscal year 2014: • IAS 16 and IAS 38 (applicable from January 1, 2016) - Clarification of Acceptable Methods of Depreciation and Amortization - Amendments to IAS 16 and IAS 38; • IFRS 15 (applicable from January 1, 2017) – Revenue from Contracts with Customers; and • IFRS 9 (applicable from January 1, 2018) – Financial Instruments. 3. Cash and cash equivalents The information on cash and cash equivalents were presented in the 2013 annual financial statements of the Company, in Note 6. Consolidated Sep/2014 Dec/2013 Cash and banks (i) 601,179 987,824 Cash equivalents: Domestic market 1,940,035 1,906,790 Foreign market (i) 1,181,190 1,441,245 Total 3,722,404 4,335,859 Parent Company 2,274,380 2,425,078 (i) On September 30, 2014, it includes cash and banks of R$365,355 (R$656,427 on December 31, 2013) and cash equivalents of R$181,264 (R$153,448 on December 31, 2013) of the subsidiary Braskem Idesa, available for use in its project. 20 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, unless otherwise stated 4. Financial investments The information on financial investments was presented in the 2013 annual financial statements of the Company, in Note 7. Consolidated Sep/2014 Dec/2013 Held-for-trading Investments in FIM Sol 81,491 61,670 Investments in foreign currency 2,820 3,773 Shares 1,346 1,170 Held-to-maturity Quotas of investment funds in credit rights 49,859 40,696 Time deposit investment 3 189 Total 135,519 107,498 In current assets 102,243 86,719 In non-current assets 33,276 20,779 Total 135,519 107,498 Parent Company In current assets 102,239 86,535 In non-current assets 33,277 20,774 Total 135,516 107,309 21 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, unless otherwise stated 5. Trade accounts receivable The information on trade accounts receivable was presented in the 2013 annual financial statements of the Company, in Note 8. Consolidated Parent Company Sep/2014 Dec/2013 Sep/2014 Dec/2013 Customers Domestic market 1,413,265 1,578,008 1,007,093 1,203,071 Foreign market 1,991,658 1,577,140 3,810,648 2,872,881 Allowance for doubtful accounts (338,328) (282,753) (254,293) (200,794) Total 3,066,595 2,872,395 4,563,448 3,875,158 In current assets 3,048,781 2,810,520 4,551,460 3,814,830 In non-current assets 17,814 61,875 11,988 60,328 Total 3,066,595 2,872,395 4,563,448 3,875,158 6. Inventories The information on inventories was presented in the 2013 annual financial statements of the Company, in Note9. Consolidated Parent company Sep/2014 Dec/2013 Sep/2014 Dec/2013 Finished goods 3,436,797 3,429,979 1,800,255 1,717,416 Raw materials, production inputs and packaging 1,110,962 1,113,272 790,610 851,448 Maintenance materials 240,250 230,822 124,783 122,848 Advances to suppliers 236,268 236,672 193,855 190,931 Imports in transit and other 135,603 139,562 114,373 82,771 Total 5,159,880 5,150,307 3,023,876 2,965,414 In current assets 5,110,534 5,033,593 2,974,530 2,848,700 In non-current assets 49,346 116,714 49,346 116,714 Total 5,159,880 5,150,307 3,023,876 2,965,414 22 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise 7. Related parties The information concerning related parties was presented in the 2013 annual financial statements of the Company, in Note 10. (a) Consolidated Balances at September 30, 2014 Assets Liabilities Current Non-current Current Trade accounts receivable Related parties Other Total Related parties Other Total Trade payables Receivable notes Other receivable Loan agreements Other receivable Associated companies Borealis Brasil S.A. ("Borealis") 2,944 187 3,131 2,944 187 3,131 Related companies Odebrecht and subsidiaries 4,116 50 93,811 (i) 97,977 49,346 (i) 49,346 60,300 Petrobras and subsidiaries 33,574 9,925 54,435 38,189 (i) 136,123 70,943 66,302 137,245 1,273,207 37,690 9,925 54,485 132,000 234,100 70,943 66,302 49,346 186,591 1,333,507 Total 40,634 10,112 54,485 132,000 237,231 70,943 66,302 49,346 186,591 1,333,507 (i) Amount in “inventory – advances to suppliers” (Note 6) Income statement transactions from January to September 30, 2014 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled investment RPR 8,934 34,078 8,934 34,078 Associated companies Borealis 148,790 148,790 Related companies Odebrecht and subsidiaries 29,455 2,411,993 (24,712) Petrobras and subsidiaries 1,118,915 13,886,799 3,596 1,148,370 16,298,792 Post employment benefit plan Odebrecht Previdência Privada ("Odeprev") 15,616 15,616 Total 1,306,094 16,332,870 15,616 23 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise Balances at December 31, 2013 Assets Liabilities Current Non-current Current Trade accounts receivable Related parties Other Total Related parties Other Total Trade payables Receivable notes Other receivable Loan agreements Other receivable Jointly-controlled investment RPR 150 (i) 150 3,106 150 150 3,106 Associated companies Borealis 11,368 187 11,555 11,368 187 11,555 Related companies Odebrecht and subsidiaries 440 78,068 37,436 (ii) 115,944 782,565 (iii) 782,565 533,498 Petrobras and subsidiaries 99,018 9,925 36,307 42,013 (ii) 187,263 67,348 66,301 133,649 1,833,040 99,458 9,925 114,375 79,449 303,207 67,348 66,301 782,565 916,214 2,366,538 Total 110,826 10,112 114,375 79,599 314,912 67,348 66,301 782,565 916,214 2,369,644 (i) Amounts in “dividends and interest on capital”. (ii) Amount in “inventory – advance to suppliers” (Note 6) (iii) Amount of R$665,851 under “Property, plant and equipment” related to ongoing construction works, and R$116,714 under “inventory – advance to suppliers” (Note 6). Income statement transactions from January to September 30, 2013 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled investment RPR 13,886 21,908 - 13,886 21,908 - Associated companies Borealis 232,489 - 232,489 - Related companies Odebrecht and subsidiaries 18,593 161,760 Petrobras and subsidiaries 909,028 11,563,130 3,355 927,621 11,724,890 Post employment benefit plan Odeprev 13,282 13,282 Total 24 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise (b) Parent Company Balances at September 30, 2014 Assets Current Non-current Trade accounts receivable Related Parties Other Total Related Parties Other Total Receivable notes Other receivable Current accounts Loan agreements Other receivable Subsidiaries Braskem America 21,198 6,099 27,297 Braskem Argentina 73,298 73,298 Braskem Chile 17,257 17,257 Braskem Holanda 310,833 9 310,842 Braskem Idesa 54,991 2,715 36 57,742 Braskem Inc 2,415,988 34 2,416,022 9,846 9,846 Braskem Petroquímica 32,443 137 66,300 (i) 98,880 Braskem Qpar 18,031 320 18,351 Braskem México 5,140 5,142 10,282 Brskem Idesa Serviços 2,240 2,470 4,710 Quantiq 18 12,908 (i) 12,926 Other 182 171 - 353 1,862 72 1,934 2,951,601 2,715 14,436 79,208 3,047,960 1,862 9,918 11,780 Associated companies Borealis 2,581 187 2,768 2,581 187 2,768 Related companies Odebrecht and subsidiaries 3,975 54 93,811 (ii) 97,840 49,346 (ii) 49,346 Petrobras and subsidiaries 30,977 9,925 24,811 39,063 (ii) 104,776 70,943 12,989 83,932 34,952 9,925 24,865 132,874 202,616 70,943 12,989 49,346 133,278 SPE FIM Sol 1,592,628 (iii) 1,592,628 1,592,628 1,592,628 Total 2,989,134 12,827 39,301 1,804,710 4,845,972 1,862 80,861 12,989 49,346 145,058 (i) Amounts in “dividends and interest on capital” (ii) Amount in “inventory – advance to suppliers” (Note 6) (iii) Amounts in “cash and cash equivalents”: R$1,511,137 and in “financial investments": R$81,491. Balances at September 30, 2014 Liabilities Current Non-Current Trade payables Accounts payable to related parties Total Accounts payable to related parties Total Advance to export Other payable Advance to export Current accounts Payable notes Subsidiaries Braskem America 3,197 4,973 3,183 11,353 693,633 693,633 Braskem Austria 53,510 53,510 343,140 343,140 Braskem Holanda 215,781 215,781 7,713,451 7,713,451 Braskem Inc 4,654,542 960 4,655,502 103,367 103,367 Braskem Petroquímica 17,142 17,142 240,464 240,464 Braskem Qpar 9,320 37 9,357 874,002 874,002 Quantiq 33 33 49,630 49,630 IQAG 3,867 3,867 Other 104 1,447 1,551 4,684,234 274,264 4,180 4,962,678 8,750,224 1,168,067 104,814 10,023,105 Related companies Odebrecht and subsidiaries 39,108 39,108 Petrobras and subsidiaries 827,659 827,659 866,767 866,767 Total 5,551,001 274,264 4,180 5,829,445 8,750,224 1,168,067 104,814 10,023,105 25 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise Income statement transactions from January to September 30, 2014 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Subsidiaries Braskem America 6,127 (51,363) Braskem Argentina 167,880 358 Braskem Austria (25,869) Braskem Chile 26,529 428 Braskem Holanda 380,983 (777,380) Braskem Idesa 65,125 2,306 Braskem Inc 463,299 2,679,041 80,872 Braskem Petroquímica 534,998 241,643 Braskem Qpar 213,631 338,755 Quantiq 83,434 17,011 1,942,006 3,276,450 Jointly-controlled investment RPR 8,808 549 8,808 549 Associated companies Borealis 86,951 86,951 Related companies Odebrecht and subsidiaries 29,452 219,128 Petrobras and subsidiaries 672,586 9,506,646 3,596 702,038 9,725,774 3,596 Post-employment benefit plan Odeprev 11,233 11,233 Total 2,739,803 13,002,773 11,233 26 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise Balances at December 31, 2013 Assets Current Non-current Trade accounts receivable Related Parties Other Total Related Parties Other Total Receivable notes Other receivable Current accounts Loan agreements Other receivable Subsidiaries Braskem America 47,985 39,287 87,272 Braskem Argentina 53,415 53,415 Braskem Chile 12,613 12,613 Braskem Holanda 265,132 265,132 Braskem Idesa 23,794 2,742 5,577 32,113 Braskem Inc 1,759,572 33 1,759,605 9,104 9,104 Braskem Petroquímica 39,332 71 66,300 (i) 105,703 Braskem Qpar 28,905 23,342 52,247 313,417 313,417 Quantiq 596 11,580 (i) 12,176 Other 2,021 263 2,103 4,387 1,742 67 1,809 2,232,769 3,005 71,009 77,880 2,384,663 315,159 9,171 324,330 Jointly-controlled investment RPR 151 (i) 151 151 151 Associated companies Borealis 11,368 187 11,555 11,368 187 11,555 Related companies Odebrecht and subsidiaries 3,651 35,473 (ii) 39,124 136,714 (iv) 136,714 Petrobras and subsidiaries 99,018 9,925 16,047 28,233 (ii) 153,223 67,348 12,990 80,338 102,669 9,925 16,047 63,706 192,347 67,348 12,990 136,714 217,052 SPE FIM Sol 1,396,323 (iii) 1,396,323 1,396,323 1,396,323 Total 2,346,806 13,117 87,056 1,538,060 3,985,039 315,159 76,519 12,990 136,714 541,382 (i) Amounts in “dividends and interest on capital” (ii) Amount in “inventory – advance to suppliers” (Note 6) (iii) Amounts in “cash and cash equivalents”: R$1,334,653 and in “financial investments": R$61,670 (iv) Amount of R$20,000 under “Property, plant and equipment” related to ongoing construction works and R$116,714 under “inventory – advance to suppliers” (Note 6) Balances at December 31, 2013 Liabilities Current Non-Current Trade payables Borrowings Accounts payable to related parties Total Borrowings Accounts payable to related parties Total Advance to export Other payable Advance to export Current Accounts Notes payable Subsidiaries Braskem America 3,018 34,064 3,170 40,252 662,956 662,956 Braskem Austria 48,036 48,036 351,390 351,390 Braskem Holanda 41,090 41,090 3,874,252 3,874,252 Braskem Importação 101 101 Braskem Inc 3,863,320 248,544 917 4,112,781 3,720,604 98,795 3,819,399 Braskem Participações - 1,448 1,448 Braskem Petroquímica 5,625 6 5,631 138,742 138,742 Braskem Qpar 3,692 11 3,703 Quantiq 327 327 16,782 16,782 IQAG 4,270 4,270 Politeno Empreendimentos 7 7 3,875,982 248,544 123,190 4,104 4,251,820 3,720,604 4,888,598 159,902 100,243 8,869,347 Jointly-controlled investment RPR 256 256 256 256 Related companies Odebrecht and subsidiaries 61,631 335 61,966 Petrobras and subsidiaries 1,572,473 1,572,473 1,634,104 335 1,634,439 Total 5,510,342 248,544 123,190 4,439 5,886,515 3,720,604 4,888,598 159,902 100,243 8,869,347 27 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise Income statement transactions from January to September 30, 2013 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Subsidiaries Braskem America 8,001 (86,971) Braskem Argentina 162,623 9,085 Braskem Austria (53,989) Braskem Chile 21,832 1,003 Braskem Holanda 299,061 (366,525) Braskem Idesa 44,017 48,021 Braskem Inc 1,569,499 1,317,108 (736,693) Braskem Petroquímica 360,024 167,762 Braskem Qpar 142,035 234,863 Quantiq 105,949 1,035 2,713,041 1,720,768 Jointly-controlled investment RPR 13,533 322 13,533 322 Associated companies Borealis 218,962 218,962 Related companies Odebrecht and subsidiaries 18,593 177,683 Petrobras and subsidiaries 718,383 8,051,170 3,355 736,976 8,228,853 3,355 Post employment benefit plan Odeprev 10,347 10,347 Total 10,347 28 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise (c) Key management personnel Parent company and Consolidated Non-current liabilities Sep/2014 Dec/2013 Long-term incentives (i) 2,333 Total Parent company and Consolidated Income statement transactions Sep/2014 Sep/2013 Remuneration Short-term benefits to employees and managers 22,611 23,432 Post-employment benefit 206 140 Long-term incentives 560 51 Total 23,377 23,623 (i) In a meeting held on May 7, 2014, the Board of Directors approved the termination of the long-term incentive plan. The plan had been created in September 2005 and was not based on the Company’s shares. Through this plan, members of strategic programs could acquire securities issued by the Company called “Certificates of Investment Units”. These securities did not entitle their holder to the status of Braskem shareholder or to any rights or privileges inherent to such status, especially voting and other political rights. The amount paid to terminate the plan was R$14,002. 8. Taxes recoverable The information on taxes recoverable was presented in the 2013 annual financial statements of the Company, in Note 11. Consolidated Parent company Sep/2014 Dec/2013 Sep/2014 Dec/2013 Parent Company and subsidiaries in Brazil Industrialized product Tax (IPI) 34,599 28,701 28,202 26,307 Value-added tax on sales and services (ICMS) - normal operations 453,069 738,282 293,544 410,004 ICMS - credits from PP&E 137,610 123,354 97,148 93,018 Social integration program (PIS) and social contribution on revenue (COFINS) - normal operations 719,329 719,448 700,722 650,355 PIS and COFINS - credits from PP&E 246,882 269,006 165,274 134,161 PIS - Decree-Law 2,445 and 2,449/88 92,575 88,339 69,068 65,801 IR and CSL 635,361 542,686 447,325 395,214 REINTEGRA program 198,790 267,049 194,153 232,507 Other 116,499 180,172 70,639 139,242 Foreign subsidiaries Value-added tax (i) 954,417 563,650 Income tax 9,195 2,516 Total 3,598,326 3,523,203 2,066,075 2,146,609 Current assets 2,581,241 2,237,213 1,272,096 1,246,858 Non-current assets 1,017,085 1,285,990 793,979 899,751 Total 3,598,326 3,523,203 2,066,075 2,146,609 (i) Sun of R$29,371, resulting from the sales made by Braskem Alemanha to other countries and R$925,046, resulting from the acquisition of machinery and equipment of the Ethylene XXI project. The Management expects these credits to be received in the short term based on the laws of the countries that are involved. 29 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise 9. Investments The information related to investments was presented in the Company’s annual financial statements, in Note 15. (a) Information on investments Interest in total capital Adjusted net profit (loss) Adjusted total (%) - Sep/2014 for the period equity Note Direct Direct and Indirect Sep/2014 Sep/2013 Sep/2014 Dec/2013 2.1.1(b) Revised Subsidiaries Braskem Alemanha 5.66 100.00 38,321 (34,616) 1,137,572 1,056,093 Braskem America 100.00 80,866 11,329 1,069,051 940,124 Braskem America Finance 100.00 117 72 1,664 1,448 Braskem Argentina 96.77 100.00 6,769 169 18,147 11,379 Braskem Austria 100.00 100.00 (2,116) (346) (6,058) (4,097) Braskem Austria Finance 100.00 (24) 3 25 Braskem Chile 99.02 100.00 (144) 48 1,719 1,863 Braskem Espanha 100.00 (9) (9) Braskem Holanda 100.00 100.00 15,949 (3,195) 1,398,559 1,333,390 Braskem Finance 100.00 100.00 (73,811) (10,224) (218,369) (144,558) Braskem Idesa 75.00 75.00 (209,183) 23,507 246,904 548,465 Braskem Idesa Serviços 75.00 1,081 788 5,483 5,138 Braskem Importação 0.04 100.00 2 (1) 203 201 Braskem Inc. 100.00 100.00 316,371 (99,240) 469,393 153,021 Braskem México 99.97 100.00 31,720 1,557 314,938 271,654 Braskem México Serviços (i) 100.00 167 1,625 Braskem Participações 100.00 100.00 (18) 1,518 (576) (558) Braskem Petroquímica 100.00 100.00 171,172 45,285 1,819,017 1,647,845 Braskem Qpar 98.61 100.00 416,278 (105,614) 6,017,356 5,601,077 Common (ii) 699 (12) DAT (iii) 37,681 IQAG 0.12 100.00 3,763 2,333 8,448 7,184 Lantana 100.00 (28) (44) (656) (592) Norfolk (iv) 100.00 (411) 7,284 (433) (103) Petroquímica Chile 97.96 100.00 1,252 (962) 6,251 4,999 Politeno Empreendimentos 99.98 100.00 (5) (6) 593 598 Quantiq 99.90 100.00 19,076 14,854 261,332 243,584 Riopol (v) 246,472 Jointly-controlled investment RPR 33.20 33.20 (4,576) 6,483 120,404 124,980 OCE (vi) 20.00 20.00 295 625 689 Propilsur 49.00 49.00 (88) (2,433) 111,561 109,300 Associates Borealis 20.00 20.00 4,345 5,492 171,533 166,746 Companhia de Desenvolvimento Rio Verde ("Codeverde") 35.97 35.97 (596) (406) 46,342 46,342 (i) Company incorporated on November 21, 2013. (ii) Company dissolved in September 2014. (iii) Company divested on February 3, 2014 (Note 1(a)). (iv) Company in process of dissolution. (v) Company merged into Braskem Qpar in September 2013. (vi) Shares acquired in July 2013. 30 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise (b) Changes in investments – parent company Dividends Equity in results of investees Equity Currency Balance at Capital and interest Effect Adjustment of Goodwill write-off valuation translation Balance at Dec/2013 increase on equity of results unrealized profit amortization by sale adjustments adjustments Sep/2014 Subsidiaries and jointly-controlled investment Domestic subsidiaries Braskem Petroquímica 1,502,856 171,172 83 (2,577) 1,671,534 Braskem Qpar 6,383,358 410,661 (3,567) (62,902) 6,727,550 DAT 37,681 (19) (37,662) Politeno Empreendimentos 598 (5) 593 Quantiq 247,388 (1,269) 19,076 (1,838) 263,357 RPR 41,500 (1,519) 39,981 OCE 138 (3) (10) 125 8,213,519 599,356 8,703,140 Foreign subsidiaries Braskem Alemanha 59,548 2,169 231 (4) 2,448 64,392 Braskem Argentina 7,507 6,769 3,267 17,543 Braskem Chile 1,863 (144) 1,719 Braskem Holanda 1,333,141 15,949 249 49,221 1,398,560 Braskem Idesa 410,942 (156,887) 121 (74,718) 5,433 184,891 Braskem Inc. 142,849 316,371 7,032 466,252 Braskem México 271,654 4,709 31,719 6,856 314,938 Petroquímica Chile 4,999 1,252 (962) 5,289 2,232,503 4,709 217,198 9,938 63,958 2,453,584 Total subsidiaries and jointly-controlled investment 10,446,022 4,709 816,554 4,616 63,958 11,156,724 Associate Borealis 33,349 957 34,306 Total associate 33,349 957 34,306 Total subsidiaries, jointly-controlled investment and associates 10,479,371 4,709 817,511 4,616 63,958 11,191,030 31 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise (c) Equity accounting results - breakdown Consolidated Parent company Nota Sep/2014 Sep/2013 Sep/2014 Sep/2013 2.1.1(b) Equity in the results (666) (1,701) 822,127 327,057 Amortization of fair value adjustment (65,479) (i) (79,830) Provision for losses on investments (75,944) (11,036) Other 983 1,041 49 317 681,745 236,240 (i) Amortization of fair value adjustments comprises the following: · R$62,902 related to the amortization of fair value adjustments on the assets and liabilities from the acquisition of Quattor. This amount is distributed in the following items of the consolidated statement of operations: “net sales revenue” of R$13,289; “cost of sales” of R$68,959; “general and administrative expenses” of R$68 and “financial results” of R$12,990. The effect of deferred income tax and social contribution was R$32,404. · R$2,577 related to the amortization of fair value adjustments on property, plant and equipment of the subsidiary Braskem Petroquímica. Property, plant and equipment The information on property, plant and equipment was presented in the Company’s 2013 annual financial statements, in Note 16. Consolidated Sep/2014 Dec/2013 Accumulated Accumulated depreciation/ depreciation/ Cost depletion Net Cost depletion Net Land 432,515 432,515 428,908 428,908 Buildings and improvements 1,853,322 (833,058) 1,020,264 1,830,245 (783,084) 1,047,161 Machinery, equipment and installations 26,265,116 (12,336,598) 13,928,518 25,671,115 (11,044,102) 14,627,013 Projects in progress 11,968,193 11,968,193 8,832,906 8,832,906 Other 1,009,378 (516,058) 493,320 936,228 (458,668) 477,560 Total 41,528,524 27,842,810 37,699,402 25,413,548 Impairment test for property, plant and equipment There were no significant events or circumstances in the period ended September 30, 2014 that indicate the need for impairment testing on the property, plant and equipment. 32 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise Intangible assets The information on intangible assets was presented in the 2013 annual financial statements of the Company, in Note 17. Consolidated Sep/2014 Dec/2013 Accumulated Accumulated Cost amortization Net Cost amortization Net Goodwill based on future profitability 3,187,722 (1,128,804) 2,058,918 3,187,722 (1,128,804) 2,058,918 Trademarks and patents 212,544 (89,175) 123,369 208,574 (82,176) 126,398 Software and use rights 491,768 (286,017) 205,751 473,560 (244,924) 228,636 Contracts with customers and suppliers 729,138 (272,811) 456,327 712,499 (213,821) 498,678 Total 4,621,172 2,844,365 4,582,355 2,912,630 Impairment of intangible assets with definite and indefinite useful life There were no significant events or circumstances in the period ended September 30, 2014 that indicated the need for updating the impairment testing of intangible assets with indefinite useful life made in October 2013, or that indicated the need to perform an impairment testing of intangible assets with definite useful life. Borrowings The information on borrowings was presented in the 2013 annual financial statements of the Company, in Note18. Annual financial charges Consolidated Average interest (unless otherwise stated) Monetary restatement Sep/2014 Dec/2013 Foreign currency Bonds and Medium term notes (MTN) Note 12 (a) Note 12 (a) 10,898,025 10,432,526 Advances on exchange contracts US dollar exchange variation 0.88% 117,132 Export prepayment Note 12 (b) Note 12 (b) 420,762 540,744 BNDES Note 12 (c) Note 12 (c) 393,009 453,065 Export credit notes Note 12 (d) Note 12 (d) 885,213 843,060 Working capital US dollar exchange variation 1.59% above Libor 583,218 633,632 Other US dollar exchange variation 4.00% above Libor 1,268 Transactions costs (264,763) (81,375) Local currency Export credit notes Note 12 (d) Note 12 (d) 2,663,690 2,528,077 BNDES Note 12 (c) Note 12 (c) 2,830,523 2,464,987 BNB/ FINAME/ FINEP/ FUNDES 6.41% 586,988 658,372 BNB/ FINAME/ FINEP/ FUNDES TJLP 0.48% 10,396 16,093 Fundo de Desenvolvimento do Nordeste (FDNE) 6.50% 50,285 Other CDI 0.04% 29,131 Transactions costs (14,920) (5,090) Total 19,071,557 18,602,491 Current liabilities 1,308,737 1,248,804 Non-current liabilities 17,762,820 17,353,687 Total 19,071,557 18,602,491 33 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise Parent company Sep/2014 Dec/2013 Foreign currency Current liabilities 1,146,914 735,512 Non-current liabilities 2,189,421 6,940,002 3,336,335 7,675,514 Local currency Current liabilities 720,488 547,534 Non-current liabilities 5,166,342 4,781,412 5,886,830 5,328,946 Current liabilities 1,867,402 1,283,046 Non-current liabilities 7,355,763 11,721,414 Total 9,223,165 13,004,460 (a) Bonds and MTN Issue amount Interest Consolidated Issue date (US$ in thousands) Maturity (% per year) Sep/2014 Dec/2013 July 1997 250,000 June 2015 9.38 144,386 152,328 January 2004 250,000 January 2014 11.75 178,897 September 2006 (i) 275,000 January 2017 8.00 157,845 305,006 June 2008 (i) 500,000 June 2018 7.25 365,830 1,000,375 May 2010 (i) 400,000 May 2020 7.00 120,106 940,780 May 2010 350,000 May 2020 7.00 881,703 828,360 October 2010 450,000 no maturity date 7.38 1,122,382 1,072,742 April 2011 750,000 April 2021 5.75 1,880,407 1,772,070 July 2011 500,000 July 2041 7.13 1,241,993 1,207,927 February 2012 250,000 April 2021 5.75 628,899 592,666 February 2012 250,000 no maturity date 7.38 623,545 595,968 May 2012 500,000 May 2022 5.38 1,252,580 1,181,443 July 2012 250,000 July 2041 7.13 620,997 603,964 February 2014 (i) 500,000 February 2024 6.45 1,238,235 May 2014 (i) 250,000 February 2024 6.45 619,117 Total 5,725,000 10,898,025 10,432,526 (i) The Bonds issued in February and May 2014 were primarily to refinance the Bonds issued in September 2006, June 2008 and May 2010. The issues in 2014 were considered as refinancing of previous debt in accordance with CPC 38 (IFRS 9), and hence all expenses involved in structuring the operations, including premiums paid to holders of the refinanced bonds, were deemed transaction costs. (b) Export prepayments (“EPP”) Initial amount of the transaction Consolidated Issue date (US$ thousand) Maturity Charges (% per year) Sep/2014 Dec/2013 December 2010 100,000 December-2017 US dollar exchange variation + semiannual Libor + 2.47 118,505 January 2013 200,000 November-2022 US dollar exchange variation + semiannual Libor + 2.47 420,762 422,239 Total 420,762 540,744 (i) Settled early in June 2014. 34 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise (c) BNDES borrowings Consolidated Projects Issue date Maturity Charges (% per year) Sep/2014 Dec/2013 Foreign currency Other 2006 October-2016 US dollar exchange variation + 6.95 5,027 6,533 Braskem Qpar expansion 2006/2007/2008 April-2016 US dollar exchange variation + 6.80 to 6.95 7,366 10,389 Green PE plant 2009 July-2017 US dollar exchange variation + 6.73 32,964 39,838 Limit of credit II 2009 January-2017 US dollar exchange variation + 6.73 64,009 80,826 New plant PVC Alagoas 2010 January-2020 US dollar exchange variation + 6.73 105,584 115,082 Limit of credit III 2011 October-2018 US dollar exchange variation + 6.57 to 6.60 140,183 159,917 Butadiene plant 2011 January-2021 US dollar exchange variation + 6.60 37,876 40,480 393,009 453,065 Local currency Other 2006 September-2016 TJLP + 2.80 35,850 49,294 Braskem Qpar expansion 2006/2007/2008 February-2016 TJLP + 2.15 to 3.30 49,423 75,867 Green PE plant 2008/2009 June-2017 TJLP + 0.00 to 4.78 219,079 280,631 Limit of credit II 2009 January-2017 TJLP + 2.58 to 3.58 182,314 240,915 Limit of credit II 2009 January-2017 4.50 62,556 10,763 New plant PVC Alagoas 2010 December-2019 TJLP + 0.00 to 3.58 308,220 352,364 New plant PVC Alagoas 2010 December-2019 5.50 35,080 40,091 Limit of credit III 2011 October-2019 TJLP + 0.00 to 3.58 1,315,746 969,715 Limit of credit III 2011 October-2019 SELIC + 2.58 to 2.78 241,450 82,362 Limit of credit III 2011 November-2019 3.50 to 6.00 260,803 228,583 Butadiene plant 2011 December-2020 TJLP + 0.00 to 3.45 120,002 134,402 2,830,523 2,464,987 Total 3,223,532 2,918,052 35 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise (d) Export credit notes (“NCE”) Initial amount Consolidated Issue date of the transaction Maturity Charges (% per year) Sep/2014 Dec/2013 Foreign currency November 2006 jan-1900 167,014 May 2018 Us dollar exchange variation + 8.10 197,243 184,778 April 2007 jan-1900 101,605 March 2018 Us dollar exchange variation + 7.87 127,212 119,255 May 2007 jan-1900 146,010 May 2019 Us dollar exchange variation + 7.85 188,635 176,806 January 2008 jan-1900 266,430 February 2020 Us dollar exchange variation + 7.30 372,123 362,221 681,059 885,213 843,060 Local currency April-2010 50,000 October-2021 105% of CDI 52,430 50,880 June-2010 200,000 October-2021 105% of CDI 209,721 203,521 February-2011 250,000 October-2021 105% of CDI 209,721 203,521 April-2011 (i) 450,000 April-2019 112.5% of CDI 461,065 459,408 June-2011 80,000 October-2021 105% of CDI 83,888 81,408 August-2011 (i) 400,000 August-2019 112.5% of CDI 404,055 403,513 June-2012 100,000 October-2021 105% of CDI 104,860 101,761 September-2012 300,000 October-2021 105% of CDI 314,581 305,282 October-2012 85,000 October-2021 105% of CDI 89,131 86,496 February-2013 (ii) e (iv) 100,000 February-2016 8.00 100,410 101,183 February-2013 (iii) 50,000 February-2016 7.50 50,505 February-2013 (ii) 100,000 February-2016 8.00 101,075 101,010 February-2013 (ii) e (iv) 50,000 February-2016 8.00 50,193 50,440 February-2013 (ii) 100,000 February-2016 8.00 101,031 100,923 March-2013 (ii) 50,000 March-2016 8.00 50,246 50,257 March-2013 (iii) 17,500 March-2016 8.00 17,583 August-2013 (iii) 10,000 August-2016 8.00 10,129 December-2013 (ii) 150,000 December-2016 8.00 153,209 150,257 June-2014 (ii) 50,000 June-2017 7.50 50,000 June-2014 (ii) 17,500 June-2017 8.00 17,500 June-2014 (ii) 10,000 June-2017 8.00 10,000 September-2014 100,000 August-2020 8.00 100,574 Total 2,720,000 2,663,690 2,528,077 (i) The Company enters into swap transactions to offset the variation in the Interbank Certificate of Deposit (CDI) rate (Note 14.1.1 (b)). (ii) The Company enters into swap transactions for these contracts (from 67.10% to 92.70% of CDI) (Note 14.1.1 (a)). (iii) Financing settled early in June 2014. (iv) In September 2014, these agreements were amended to change the expiration date from February 2016 to September 2017. 36 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise (e) Payment schedule The maturity profile of the long-term amounts is as follows: Consolidated Sep/2014 Dec/2013 2015 374,951 1,121,998 2016 1,441,153 1,738,496 2017 1,251,005 1,576,790 2018 1,789,744 1,881,848 2019 1,859,210 1,479,686 2020 1,726,499 2,366,125 2021 2,664,332 2,561,516 2022 1,288,721 1,248,355 2023 7,037 1,676 2024 1,839,757 2025 and thereafter 3,520,411 3,377,197 Total 17,762,820 17,353,687 (f) Capitalized financial charges - consolidated In the period ended September 30, 2014, a total of R$67,479 corresponding to financial charges were capitalized (R$64,515 in the period ended September 30, 2013), including monetary variation and part of the exchange variation. The average rate of these charges in the period was 7.31% p.a. (7.10% p.a. in the period ended September 30, 2013). (g) Guarantees Braskem gave collateral for part of its borrowings as follows: Total debt Total Loans Maturity Sep/2014 guaranteed Guarantees BNB March-2023 300,747 300,747 Mortgage of plants, pledge of machinery and equipment BNDES January-2021 3,223,532 3,223,532 Mortgage of plants, land and property, pledge of machinery and equipment FUNDES June-2020 183,699 183,699 Mortgage of plants, land and property, pledge of machinery and equipment FINEP August-2023 110,038 110,038 Bank surety FINAME February-2022 2,900 2,900 Pledge of equipment Total 3,820,916 3,820,916 37 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise Project finance The information on project finance was presented in the 2013 annual financial statements in Note 19. Contract value Value received Consolidated Identification US$ thousands US$ thousands Maturity Charges (% per year) Sep/2014 Dec/2013 Project finance I 700,000 643,626 February-2027 Us dollar exchange variation + quarterly Libor + 3.25 1,584,408 1,141,515 Project finance II 210,000 121,096 February-2027 Us dollar exchange variation + 6.17 298,945 121,387 Project finance III 600,000 519,801 February-2029 Us dollar exchange variation + 4.33 1,281,165 621,410 Project finance IV 660,000 678,839 February-2029 Us dollar exchange variation + quarterly Libor + 3.88 1,672,423 1,298,791 Project finance V 400,000 367,787 February-2029 Us dollar exchange variation + quarterly Libor + 4.65 906,867 653,288 Project finance VI 90,000 57,624 February-2029 Us dollar exchange variation + quarterly Libor + 2.73 141,897 79,630 Project finance VII 533,095 490,163 February-2029 Us dollar exchange variation + quarterly Libor + 4.64 1,221,310 866,581 Transactions costs (116,424) (51,196) Total 3,193,095 2,878,936 6,990,591 4,731,406 Current liabilities 23,764 25,745 Non-current liabilities 6,966,827 4,705,661 Total 6,990,591 4,731,406 On April 8, 2014 and August 11, 2014, Braskem Idesa received the third and fourth tranches of the Project Finance in the amounts of R$1,021,760 (US$ 464,986 thousand) and R$872,747 (US$383,137) respectively. Braskem Idesa capitalized the charges incurred on this financing in the period ending September 30, 2014, in the amount of R$373,240 (R$144,944 in the period ended September 30, 2013), including a portion of exchange variation. The average interest rate over these charges in the period was 6.3% p.a. The maturity profile of this long-term financing, by year of maturity, is as follows: Consolidated Sep/2014 Dec/2013 2016 120,578 85,068 2017 379,809 254,883 2018 466,900 313,944 2019 486,722 327,391 2020 576,455 389,584 2021 660,896 447,535 2022 552,615 377,156 2023 730,523 493,770 2024 791,404 534,866 2025 and thereafter 2,200,925 1,481,464 Total 6,966,827 4,705,661 In accordance with the Company’s risk management strategy and based on its financial policy, the Management contracted and designated derivative operations under hedge accounting (Note 14.1.1 (d.i)) in order to offset the change in future debt-related financial expenses caused by the fluctuation of the Libor rate. 38 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise Financial instruments The information related to financial instruments was presented in the 2013 financial statements of the Company, in Note 20. Non-derivative financial instruments – measured at fair value - consolidated Fair value Book value Fair value Note Classification by category hierarchy Sep/2014 Dec/2013 Sep/2014 Dec/2013 Cash and cash equivalents 3 Cash and banks 601,179 987,824 601,179 987,824 Financial investments in Brazil Held-for-trading Level 2 560,199 687,938 560,199 687,938 Financial investments in Brazil Loans and receivables 1,379,836 1,218,852 1,379,836 1,218,852 Financial investments abroad Held-for-trading Level 2 1,181,190 1,441,245 1,181,190 1,441,245 3,722,404 4,335,859 3,722,404 4,335,859 Financial investments 4 FIM Sol investments Held-for-trading Level 2 81,491 61,670 81,491 61,670 Investments in foreign currency Held-for-trading Level 2 2,820 3,773 2,820 3,773 Investments in foreign currency Held-to-maturity 3 189 3 189 Shares Held-for-trading 1,346 1,170 1,346 1,170 Quotas of receivables investment fund Restricted deposits Held-to-maturity 49,859 40,696 49,859 40,696 135,519 107,498 135,519 107,498 Trade accounts receivable 5 3,066,595 2,872,395 3,066,595 2,872,395 Related parties credits 7 Loans and receivables 201,842 258,136 201,842 258,136 Trade payables 9,566,665 10,421,687 9,566,665 10,421,687 Borrowings 12 Foreign currency - Bond Level 1 10,898,025 10,432,526 11,223,771 10,241,359 Foreign currency - other borrowings 2,282,202 2,588,901 2,282,202 2,588,901 Local currency 6,171,013 5,667,529 6,171,013 5,667,529 Project finance 13 7,107,015 4,782,602 7,107,015 4,782,602 Ethylene XXI Project Loan 16 638,356 370,420 638,356 370,420 Other payables 291,469 275,743 291,469 275,743 (a) Fair value hierarchy Level 1 – fair value obtained through prices quoted (without adjustments) in active markets for identical assets or liabilities, such as the stock exchange; and Level 2 – fair value obtained from discounted cash flow models, when the instrument is a forward purchase or sale or a swap contract, or valuation models of option contracts, such as the Black-Scholes model, when the derivative has the characteristics of an option. 39 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise Derivative financial instruments designated and not designated for hedge accounting Operation characteristics Fair value Principal exposure Balance at Change in Financial Balance at Identification Note hierarchy Derivatives Dec/2013 fair value settlement Sep/2014 Non-hedge accounting transactions Commodity swap - Naphtha Level 2 Fixed price Variable price (470) 5 465 Interest rate swaps 14.1.1 (a) Level 2 Fixed rate CDI 20,751 (13,452) 3,320 10,619 Contract for the future purchase Level 2 Euro Dollar (5,022) 3,669 3,272 1,919 15,259 7,057 12,538 Hedge accounting transactions Exchange swap 14.1.1 (b) Level 2 CDI Dollar 367,559 111,779 (24,058) 455,280 Commodity swap - ethylene Level 2 Variable price Fixed price (69) (72) 141 Commodity swap - PGP Level 2 Fixed price Variable price (59) (132) 191 Interest rate swaps 14.1.1 (d.i) Level 2 Libor Dollar (110,253) 42,971 24,261 (43,021) Contract for the future purchase - Currency 14.1.1 (d.ii) Level 2 Peso mexicano Dollar 47,280 (15,771) (13,667) 17,842 304,458 138,775 430,101 Current assets (other receivables) (34,101) (26,446) Non current assets (other receivables) (81,502) Current liabilities (derivatives operations) 95,123 68,861 Non current liabilities (derivatives operations) 396,040 481,726 319,717 128,997 442,639 (a) Interest rate swap linked to NCE Identification Interest rate Maturity Fair value Nominal value (hedge) Sep/2014 Dec/2013 Swap NCE I 100,000 90.65% CDI February-2016 2,562 4,086 Swap NCE II 50,000 88.20% CDI February-2016 1,407 2,243 Swap NCE III 100,000 92.64% CDI February-2016 2,806 4,435 Swap NCE IV 50,000 92.70% CDI February-2016 1,415 2,315 Swap NCE V 100,000 91.92% CDI February-2016 (648) 4,407 Swap NCE VI 50,000 92.25% CDI March-2016 2,729 2,310 Swap NCE VII 17,500 91.10% CDI March-2016 1,371 765 Swap NCE VIII 10,000 77.52% CDI August-2016 450 190 Swap NCE IX 50,000 68.15% CDI December - 2016 74 Swap NCE X 50,000 67.15% CDI December - 2016 (770) Swap NCE XI 50,000 67.10% CDI December - 2016 (777) Total 627,500 10,619 20,751 Current liabilities (derivatives operations) 10,619 20,751 Total 10,619 20,751 40 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise (b) Swaps related to export credit notes (NCE) Identification Interest rate Maturity Fair value Nominal value (hedge) Sep/2014 Dec/2013 Swap NCE I 200,000 5.44% August 2019 129,212 101,904 Swap NCE II 100,000 5.40% August 2019 62,192 48,414 Swap NCE III 100,000 5.37% August 2019 60,517 46,642 Swap NCE IV 100,000 5.50% April 2019 46,199 39,005 Swap NCE V 100,000 5.50% April 2019 46,130 38,939 Swap NCE VI 150,000 5.43% April 2019 63,373 52,745 Swap NCE VII 100,000 4.93% April 2019 47,657 39,910 Total 850,000 455,280 367,559 Current assets (other receivables) (26,446) (28,481) Non Current liabilities (derivatives operations) 481,726 396,040 Total 455,280 367,559 (c) Non-derivative liabilities designated for export hedge accounting On May 1, 2013, Braskem S.A. designated non-derivative financial instrument liabilities, denominated in U.S. dollars, as hedge for the flow of its highly probable future exports. Certain liabilities that were selected as hedge instruments are protecting dollar-denominated export flows scheduled to occur after the original maturities of these liabilities. For these cases, the Company maintains a strategy to refinance, roll over or swap the liability. The column “Maturity” in the following table already presents the new maturities in accordance with the hedged flows, considering the refinancing, rollover or swap strategy. If these events do not occur, the exchange variation equivalent to the period for which the hedge ratio was effective will be recorded under shareholders' equity through the export period. 41 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise On September 30, 2014, the following non-derivative liabilities were designated as hedge for the flow of its exports: Financial liabilities Nominal value Identification Maturity Hedge US$ thousands Sep/2014 Dec/2013 Operations designated for hedge accounting Trade payables 2016 Dollar 839.447 2,057,484 1,966,488 Trade payables 2017 Dollar 749.685 1,837,478 1,756,212 Export prepayments 2017 Dollar 80.000 196,080 187,408 Trade payables 2018 Dollar 787.894 1,931,127 1,744,207 Export prepayments 2018 Dollar 101,513 Bond 2019 Dollar 57.331 140,518 152,604 Trade payables 2019 Dollar 57.812 141,697 Accounts payable 2019 Dollar 117,130 Export prepayments 2019 Dollar 618.837 1,516,769 1,449,688 Accounts payable 2020 Dollar 282.000 691,182 674,669 Trade payables 2020 Dollar 62.000 151,962 131,186 Export prepayments 2020 Dollar 380.000 931,380 890,188 Accounts payable 2021 Dollar 278.000 681,378 777,743 Trade payables 2021 Dollar 114.000 279,414 23,426 Export prepayments 2021 Dollar 324.000 794,124 876,132 Export credit notes 2022 Dollar 216.000 529,416 506,002 Export prepayments 2022 Dollar 70.000 171,570 Export credit notes 2022 Dollar 353.000 865,203 826,938 Export prepayments 2022 Dollar 80.000 196,080 351,388 Accounts payable 2023 Dollar 603.972 1,480,334 1,531,994 Export prepayments 2023 Dollar 54.999 134,806 Export prepayments 2023 Dollar 59.400 145,589 150,863 Accounts payable 2024 Dollar 113.854 279,057 266,715 Export prepayments 2024 Dollar 575.000 1,409,325 1,346,995 0 0 6,757.231 16,561,973 15,829,489 (d) Hedge operations by Braskem Idesa related to project finance The hedge operations of Braskem Idesa share the same guarantees with the Project Finance. (d.i) Interest rate swap linked to Libor (operation not designated for hedge accounting) Identification Nominal value Interest rate Maturity Fair value US$ thousands (hedge) Sep/2014 Dec/2013 Swap Libor I 299,996 1.9825% May-2025 (9,870) (25,124) Swap Libor II 299,996 1.9825% May-2025 (9,764) (25,213) Swap Libor III 299,996 1.9825% May-2025 (9,854) (25,213) Swap Libor IV 129,976 1.9825% May-2025 (4,277) (10,924) Swap Libor V 132,996 1.9825% May-2025 (4,329) (11,178) Swap Libor VI 149,932 1.9825% May-2025 (4,927) (12,601) Total 1,312,892 Non-Current assets (other receivables) (137,345) Current liabilities (derivatives operations) 38,481 27,092 Total 42 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise (d.ii) Currency futures contract– Mexican Peso / U.S. Dollar (operation designated for hedge accounting) Identification Nominal value Foreign exchange Maturity Fair value US$ thousands (hedge) Sep/2014 Dec/2013 Deliverable Forward 41,020 12.6185 January-2014 3,620 Deliverable Forward 35,453 12.5394 February-2014 3,815 Deliverable Forward 39,206 12.5926 March-2014 4,065 Deliverable Forward 54,084 12.8643 April-2014 3,468 Deliverable Forward 52,182 12.9268 June-2014 3,164 Deliverable Forward 51,191 12.8909 June-2014 3,624 Deliverable Forward 46,889 12.8789 July-2014 3,612 Deliverable Forward 45,959 12.9465 September-2014 3,281 Deliverable Forward 36,561 12.9044 September-2014 2,988 Deliverable Forward 37,215 12.9570 Octuber-2014 3,443 2,923 Deliverable Forward 31,908 12.9465 December-2014 3,146 2,707 Deliverable Forward 28,169 12.9881 December-2014 2,705 2,344 Deliverable Forward 23,381 12.9518 February-2015 2,517 2,202 Deliverable Forward 29,047 13.1969 March-2015 1,989 1,788 Deliverable Forward 18,625 13.0980 March-2015 1,694 1,519 Deliverable Forward 10,230 13.0490 April-2015 1,066 961 Deliverable Forward 5,897 13.1167 June-2015 575 525 Deliverable Forward 7,014 13.4329 June-2015 325 317 Deliverable Forward 2,245 13.2538 July-2015 187 176 Deliverable Forward 1,840 13.1486 August-2015 195 181 Total 598,116 17,842 47,280 Current liabilities (derivatives operations) 17,842 47,280 Total 17,842 47,280 Before designating these swap operations as hedge accounting, on March 1, 2014, the Company recognized financial income of R$112. After recognizing such designation, in shareholders’ equity, the Company recognized a credit of R$15,659 relating to changes in the fair value of these swaps since the designation through September 30, 2014. (e) Estimated maximum loss The amount at risk of the derivatives held by Braskem which is defined as the loss that could result in one month as from September 30, 2014, with a probability of 5%, and under normal market conditions, was estimated by the Company at US$17,414 thousand for the NCE exchange swap (Note 14.1.1(b)) and R$764 thousand for the NCE interest rate swap (Note 14.1.1(a)). 43 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise Credit quality of financial assets (a) Trade accounts receivable On September 30, 2014, the credit ratings for the domestic market were as follows: (%) Sep/2014 Dec/2013 1 Minimum risk 6.25 16.56 2 Low risk 36.59 32.61 3 Moderate risk 31.31 23.54 4 High risk 24.63 26.26 5 Very high risk (i) 1.23 1.03 (i) Most clients in this group are inactive and the respective accounts are in the process of collection actions in the courts. Clients in this group that are still active buy from Braskem and pay in advance. Default indicators for the periods ended : Last 12 months Domestic Export Market Market September 30, 2014 0.41% 0.16% September 30, 2013 0.29% 0.15% December 31, 2013 0.14% 0.13% December 31, 2012 0.28% 0.37% (b) Other financial assets In order to determine the credit ratings of counterparties in financial assets classified as cash and cash equivalents, held-for-trading, held-to-maturity and loans and receivables, Braskem uses the following credit rating agencies: Standard & Poor’s, Moody’s and Fitch Ratings. Sep/2014 Dec/2013 Financial assets with risk assessment AAA 3,042,013 3,436,378 AA+ 61,854 AA 77 93,955 A+ 179,354 A 500,281 865,105 A- 20,497 1,485 3,804,076 4,396,923 Financial assets without risk assessment Quotas of investment funds in credit rights (i) 49,857 40,696 Sundry funds (ii) 2,820 3,773 Other financial assets with no risk assessment 1,170 1,965 53,847 46,434 Total 3,857,923 4,443,357 44 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise (i) Financial assets with no internal or external ratings and approved by the Management of the Company. (ii) Investment funds with no internal and external risk assessment whose portfolio is composed of assets from major financial institutions and that comply with Braskem’s financial policy. Braskem’s financial policy determines “A-” as the minimum rating for financial investments. Sensitivity analysis Financial instruments, including derivatives, may be subject to changes in their fair value as a result of the variation in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The sensitivity of the derivative and non-derivative financial instruments to these variables are presented below: (a) Selection of risks On September 30, 2014, the main risks that can affect the value of Braskem’s financial instruments are: · Brazilian real/U.S. dollar exchange rate; · U.S. dollar/Mexican peso exchange rate; · U.S. dollar/Euro exchange rate; · Libor floating interest rate; · CDI interest rate; and · TJLP interest rate. For the purposes of the risk sensitivity analysis, Braskem presents the exposures to currencies as if they were independent, that is, without reflecting in the exposure to a foreign exchange rate the risks of the variation in other foreign exchange rates that could be directly influenced by it. (b) Selection of scenarios (b.1) Probable scenario The Market Readout published by the Central Bank of Brazil on September 26, 2014 was used to create the probable scenario for the U.S. dollar/Brazilian real exchange rate and the CDI interest rate, using the reference date of December 31, 2014. The Market Readout does not publish forecasts for the interest rates Libor and TJLP. Therefore, Braskem considered the expectations for the CDI interest rate for determining the probable scenario for those rates, given their correspondence. The probable scenario for the TJLP is an increase of 0.5% from the current rate of 5%, in line with the size of the government’s most recent decisions to increase or decrease the rate, and accompanying the forecast for the cumulative increase in the CDI rate by end-2014 of 0.50%. 45 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise (b.2) Possible and extreme adverse scenarios The sensitivity values in the table below are the changes in the value of the financial instruments in each scenario: Possible adverse Extreme adverse Instrument / Sensitivity Probable (25%) (50%) Brazilian real/U.S. dollar exchange rate Bonds and MTN 4,345 (2,662,470) (5,324,941) BNDES 160 (98,252) (196,504) Working capital / structured operations 599 (367,108) (734,215) Export prepayments 165 (101,036) (202,071) Financial investments abroad (1,213) 743,440 1,486,880 Swaps (342) (341,445) (502,471) U.S. dollar/Mexican peso exchange rate Project finance (44,829) (1,747,648) (3,495,295) Deliverable Forward (2,977) (91,759) (153,055) Libor floating interest rate Borrowings (2,224) (11,122) (22,243) Export prepayments (4,246) (21,231) (42,461) CDI interest rate NCE (77,857) (221,861) (469,265) Swaps NCE (13,085) (36,231) (73,238) NCA (179,343) (519,500) (1,128,073) External loans / Other (2,147) (6,085) (12,762) Probable Possible adverse Extreme adverse Instrument / Sensitivity 5.0% 6.0% 6.5% TJLP interest rate BNDES (50,000) (100,684) (152,059) 46 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise Taxes payable The information related to taxes payable was presented in the Company’s 2013 annual financial statements, in Note 21. Consolidated Parent company Sep/2014 Dec/2013 Sep/2014 Dec/2013 Parent Company and subsidiaries in Brazil IPI 100,511 81,282 73,261 60,355 PIS and COFINS 13,134 615 IR and CSL 222,236 52,226 19,913 21,200 ICMS 131,604 120,941 56,439 56,077 Federal tax payment program - Law 11,941/09 1,020,203 1,024,127 941,767 956,884 Other 61,755 67,680 49,237 61,423 Foreign subsidiaries Other 4,147 1,428 Total 1,553,590 1,348,299 1,140,617 1,155,939 Current liabilities 674,058 445,424 334,491 316,408 Non-current liabilities 879,532 902,875 806,126 839,531 Total 1,553,590 1,348,299 1,140,617 1,155,939 With the reopening of the federal tax installment payment program, authorized by Law 12,973 of May 13, 2014, and Law 12,996 of June 18, 2014, the sums of R$64,636 (payable in 180 months) and R$10,850 (payable in 30 months), respectively, were added to said program . Ethylene XXI Project Loan Braskem Idesa is building a plant in Mexico, called the Ethylene XXI Project and financed under the project finance modality (Note 13). The financing structure follows the ratio of 70% debt (project finance) and 30% from shareholder funds in the form of capital or subordinated debt (loan). Due to the non-controlling shareholder of Braskem Idesa, this loan will be repaid solely with the cash generated by the project. Income tax (“IR”) and social contribution (“CSLL”) The information related to income tax and social contribution was presented in the Company’s 2013 annual financial statements, in Note 22. 47 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise (a) Reconciliation of the effects of income tax and social contribution on profit or loss Consolidated Parent company Note Sep/2014 Sep/2013 Sep/2014 Sep/2013 2.1.1(b) Revised Revised Income before IR and CSL 1,063,918 798,452 836,745 690,579 IR and CSL at the rate of 34% (271,474) (284,493) (234,797) Permanent adjustments to the IR and CSL calculation basis IR and CSL on equity in results of investees (578) 279,524 84,057 Other permanent adjustments 95,261 (19,149) (28,994) (39,384) Effect of IR and CSL on results of operations Breakdown of IR and CSL: Current IR and CSL (190,778) (70,011) (295) (6,579) Deferred IR and CSL (122,654) (221,190) (33,668) (183,545) Total IR and CSL on income statement (b) Breakdown of deferred income tax and social contribution Consolidated Parent company Deferred tax - assets Sep/2014 Dec/2013 Sep/2014 Dec/2013 Tax losses (IR) and negative base (CSL) 1,168,429 1,015,587 648,412 443,185 Goodwill amortized 10,310 12,065 7,759 9,190 Exchange variations 876,127 791,508 861,223 775,841 Temporary adjustments 503,090 408,233 391,676 295,494 Business combination 236,454 232,039 89,769 89,770 Pension plan 87,979 61,927 78,464 61,927 Deferred charges - write-off 38,465 37,971 Investiments in subsidiaries (CPC-18) 94,276 94,276 2,920,854 2,653,606 2,077,303 1,769,683 Deferred tax - liabilities Amortization of goodwill based on future profitability 689,851 643,050 569,839 544,401 Tax depreciation 660,378 541,325 325,898 269,193 Temporary differences 389,774 426,186 6,977 7,426 Business combination 555,652 585,250 81,910 83,550 Additional indexation PP&E 129,634 140,157 129,634 140,157 Other 107,184 57,730 50,408 50,683 2,532,473 2,393,698 1,164,666 1,095,410 Deffered tax net 388,381 259,908 912,637 674,273 Asset in Balance Sheet 1,244,949 1,123,313 912,637 674,273 (-) Liability in Balance Sheet 856,568 863,405 Deffered tax net 388,381 259,908 912,637 674,273 48 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise (c) Net balance of deferred income and social contribution tax assets and liabilities Sep/2014 Headquarters (Country) IR-CSL Asset IR-CSL Liability Net Assests Braskem S.A. Brazil 2,077,304 (1,164,667) 912,637 Braskem Argentina Argentina 3,514 3,514 Braskem Alemanha Germany 82,984 82,984 Braskem Idesa Mexico 54,923 (48,715) 6,208 Braskem Petroquímica Brazil 199,749 (149,210) 50,539 Braskem Qpar Brazil 345,656 (311,589) 34,067 Quantiq Brazil 9,927 (1,611) 8,316 Braskem Qpar - efeitos combinação de negócios Brazil 146,684 146,684 2,920,741 1,244,949 Liabilitys Braskem Qpar - efeitos combinação de negócios Brasil (473,739) (473,739) Petroquímica Chile Chile 113 (145) (32) Braskem America EUA (382,797) (382,797) 113 Dec/2013 Headquarters (Country) IR-CSL Asset IR-CSL Liability Net Assests Braskem S.A. Brazil 1,769,683 (1,095,410) 674,273 Braskem Argentina Argentina 5,552 5,552 Braskem Alemanha Germany 67,910 67,910 Braskem Idesa Mexico 57,613 (52,554) 5,059 Braskem Petroquímica Brazil 215,348 (129,022) 86,326 Braskem Qpar Brazil 390,017 (253,307) 136,710 Petroquímica Chile Chile 123 123 IQAG Brazil 23 23 Quantiq Brazil 5,069 5,069 Braskem Qpar - efeitos combinação de negócios Brazil 142,268 142,268 2,653,606 1,123,313 Liabilitys Braskem Qpar - Bussines combination effect Brazil (501,699) (501,699) Braskem America USA (361,706) (361,706) (d) Realization of deferred income tax and social contribution In the period ended September 30, 2014, there were no material events or circumstances that indicate any compromise of the realization of these deferred taxes. (e) Law 12,973 of May 13, 2014 Provisional Presidential Decree 627 of November 11, 2013 was made into Law 12,973 on May 13, 2014, which, among others, revoked the Transitional Tax System (RTT) and included additional measures, notably: (i) changes in the federal tax laws related to income tax (IRPJ) and social contribution (CSLL), PIS/PASEP and COFINS taxes in order to align tax accounting with corporate accounting; (ii) provisions on the calculation of interest on equity; and (ii) considerations on investments valued using the equity accounting method. The provisions in this law are applicable from 2015, except in the event of early adoption in 2014, which is currently being assessed by the Management of the Company. 49 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise Sundry provisions The information on sundry provisions was presented in the 2013 annual financial statements of the Company, in Note 23. Consolidated Parent company Sep/2014 Dec/2013 Sep/2014 Dec/2013 Measures to Provision for customers bonus 52,761 45,060 22,819 18,058 Provision for recovery of environmental damages 103,034 132,762 71,404 96,182 Judicial and administrative provisions 377,542 362,896 171,705 172,758 Other 12,369 14,832 Total 545,706 555,550 265,928 286,998 Current liabilities 92,876 105,856 51,807 60,991 Non-current liabilities 452,830 449,694 214,121 226,007 Total 545,706 555,550 265,928 286,998 The composition of provisions for judicial and administrative suits is as follows: Consolidated Parent company Sep/2014 Dec/2013 Sep/2014 Dec/2013 Labor claims 132,000 125,887 118,353 113,555 Tax claims IR and CSL 34,759 32,319 PIS and COFINS 38,454 35,634 ICMS - interstate purchases 93,057 86,233 ICMS - other 12,337 11,432 Other 65,265 61,372 51,682 49,186 Societary claims and other 1,670 10,019 1,670 10,017 377,542 362,896 171,705 172,758 Post-employment (defined-benefit plans) The information on post-employment and defined-benefit plans was presented in the 2013 annual financial statements of the Company, in Note 25. The amounts recognized are as follows: 50 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise Consolidated Parent company Sep/2014 Dec/2013 Sep/2014 Dec/2013 Petros Plans (a) 235,134 158,122 207,134 158,122 Novamont Braskem America 7,471 9,554 Braskem Alemanha 36,226 34,515 278,831 202,191 207,134 158,122 Current liabilities - 158,137 158,122 Non-current liabilities 278,831 44,054 207,134 Total 278,831 202,191 207,134 158,122 (a) Petros Plans In October 2012, the Brazilian Private Pension Plan Superintendence ( PREVIC - Superintendência Nacional de Previdência Complementar ) approved the withdrawal of the sponsorship by Braskem of these plans, which required the payment of the mathematical reserves of the respective beneficiaries and in turn the monetization of the assets of the plans administered by Petros. In view of the unlikelihood of said monetization after almost two years since the approval by PREVIC, the Management of the Company had no alternative but to initiate the necessary procedures to resume sponsorship of the plans. This decision was formalized through a legal instrument, on April 3, 2014, to preserve Braskem’s rights. The Company expects the conditions for resumption of sponsorship of the plans to be established in the coming months, based on discussions currently being held with PREVIC and Petros. Only after signing the instrument of cancelation of the withdrawal of sponsorship, and the consequent preparation of actuarial reports, will the company be able to measure and account for these plans as defined benefit plans. The provision maintained by the Company is also measured based on the criteria that adopted after the decision to withdraw sponsorship. In the first quarter, the provision was increased based on the estimated costs of past services (Note 24) and was reclassified to non-current liabilities. Contingencies The description of the main contingent liabilities of the Company was presented in the 2013 annual financial statements, in Note 28. (a) Contingencies – Income Tax and Social Contribution (amortization of goodwill) Braskem has been receiving tax deficiency notices from the Federal Revenue Service of Brazil for deducting expenses with amortization of goodwill originated from the acquisition of equity interests over the course of 2002, when Braskem was established. In September 2014, a new tax deficiency notice was issued by the tax authority in the amount of R$101,301. Considering the previous notices, the updated amount of this contingency on September 30, 2014 was R$772,973. Braskem’s management considers the chances of loss in the administrative and legal spheres as possible. 51 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise Shareholders’ Equity The information related to the Company’s shareholders’ equity was presented in its 2013 annual financial statements, in Note 29. (a) Capital Shares unit Preferred Preferred Common shares shares shares % class A % class B % Total % OSP e Odebrecht 226,334,623 50.11% 79,182,498 22.96% 305,517,121 38.32% Petrobras 212,426,951 47.03% 74,950,336 21.72% 287,377,287 36.05% BNDESPAR 40,102,837 11.62% 40,102,837 5.03% ADR (i) 36,595,744 10.61% 36,595,744 4.59% Other 12,907,078 2.86% 113,016,705 32.76% 593,818 100.00% 126,517,601 15.87% Total 451,668,652 100.00% 343,848,120 99.67% 593,818 100.00% 796,110,590 99.86% Braskem shares owned by Braskem Petroquímica (ii) 1,154,758 0.33% 1,154,758 0.14% Total 451,668,652 100.00% 345,002,878 100.00% 593,818 100.00% 797,265,348 100.00% (i) American Depositary Receipts traded on the New York Stock Exchange (USA); (ii) These share are considered “treasury shares” in the consolidated shareholders’ equity, amounting to R$48,892. (b) Dividends The Annual Shareholders’ Meeting held on April 9, 2014 approved the declaration of dividends in the amount of R$ 482,593, the payment of which started to be paid on April 22, 2014, of which R$ 273,796 was paid to holders of common shares and R$ 208,437 and R$ 360 to holders of class A and class B preferred shares, respectively. 52 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise (c) Other comprehensive income - shareholders' equity Parent company and consolidated Defined Foreign Additional Deemed benefit currency Loss indexation of cost of plan actuarial Fair value translation on interest PP&E PP&E Gain (loss) of hedge adjustment in subsidiary (i) (i) (ii) (iii) (iv) (v) Total At December 31, 2012 299,305 20,207 37,158 337,411 Additional indexation Realization by depreciation or write-off assets (30,951) IR and CSL 10,524 10,524 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets (1,098) (1,098) IR and CSL 373 373 Foreign sales hedge Exchange rate (1,542,676) (1,542,676) IR and CSL 524,510 524,510 Fair value of Cash flow hedge Change in fair value (75,996) (75,996) Transfer to result (42,969) (42,969) IR and CSL 28,810 28,810 Loss on interest in subsidiary (1,961) Foreign currency translation adjustment 108,687 108,687 At September 30, 2013 278,878 19,482 145,845 At December 31, 2013 272,069 19,240 242,407 Additional indexation Realization by depreciation or write-off assets (30,951) IR and CSL 10,521 10,521 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets (1,098) (1,098) IR and CSL 375 375 Foreign sales hedge Exchange rate (732,483) (732,483) IR and CSL 249,044 249,044 Fair value of Cash flow hedge Change in fair value (162,440) (162,440) Transfer to result 20,117 20,117 IR and CSL 22,985 22,985 Foreign currency translation adjustment 64,105 64,105 At September 30, 2014 251,639 18,517 306,512 53 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise Earnings per share The information related to the earnings per share of the Company was presented in its 2013 annual financial statements, in Note 30. The table below shows the reconciliation of profit or loss for the period adjusted for the amounts used to calculate basic and diluted earnings per share. Basic and diluted Note Sep/2014 Sep/2013 2.1.1(b) Revised Profit for the period attributed to Company's shareholders 802,782 500,455 Distribution of dividends attributable to priority: Preferred shares class "A" 208,437 208,437 Preferred shares class "B" 360 360 208,797 208,797 Distribution of the remaining results to common shares 273,796 273,796 Distribution of plus income, by class Common shares 181,793 10,134 Preferred shares class "A" 138,396 7,715 320,189 17,862 Reconciliation of income available for distribution, by class (numerator): Common shares 455,589 283,930 Preferred shares class "A" 346,833 216,152 Preferred shares class "B" 360 360 802,782 500,442 Weighted average number of shares, by class (denominator): Common shares 451,668,652 451,668,652 Preferred shares class "A" 343,848,120 343,848,120 Preferred shares class "B" 593,818 593,818 796,110,590 796,110,590 Profit (loss) per share (in R$) Common shares 1.0087 0.6286 Preferred shares class "A" 1.0087 0.6286 Preferred shares class "B" 0.6062 0.6062 54 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise Net sales revenues The information on net sales revenue was presented in the 2013 annual financial statements of the Company, in Note 31. Consolidated Parent company Note Sep/2014 Sep/2013 Sep/2014 Sep/2013 2.1.1(b) Revised Sales revenue Domestic market 24,754,843 22,560,081 17,247,160 15,782,610 Foreign market 14,916,568 12,733,455 5,572,950 5,179,350 39,671,411 35,293,536 22,820,110 20,961,960 Sales deductions Taxes (4,977,136) (4,834,068) (3,061,261) (3,114,935) Sales returns and other (274,578) (273,049) (183,181) (201,530) (5,251,714) (5,107,117) (3,244,442) (3,316,465) Net sales revenue 34,419,697 30,186,419 19,575,668 17,645,495 Other operating income (expenses) – Consolidated In the period ended September 30, 2014, the main effects on this item were as follows: · Gain from divestment of DAT (Note 1(a)): Amount Value of Sales 315,000 Cost value of the investment at the date of disposal Gain on disposal 277,338 · Expense with additional provision accrued for the Petros Plans in the amount of R$65,000 (Note 19(a)). · Depreciation and maintenance expense with non-operational units in the amount of R$91,633. 55 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise Financial results The information on financial results was presented in the 2013 annual financial statements of the Company, in Note 34. Consolidated Parent company Note Sep/2014 Sep/2013 Sep/2014 Sep/2013 2.1.1(b) Revised Financial income Interest income 216,273 200,095 195,409 192,255 Monetary variations 38,734 13,945 37,919 13,339 Exchange rate variations 234,822 178,141 176,960 210,973 Other 27,397 99,693 22,266 44,907 517,226 491,874 432,554 461,474 Financial expenses Interest expenses (924,449) (833,762) (921,169) (771,051) Monetary variations (238,987) (229,590) (239,263) (228,064) Exchange rate variations (232,032) 34,479 (84,940) (30,108) Inflation adjustments on fiscal debts (138,950) (85,763) (73,640) Tax expenses on financial operations (21,017) (10,426) (14,799) Discounts granted (82,368) (59,613) (32,778) (24,654) Loans transaction costs - amortization (26,277) (4,506) (4,104) (244) Adjustment to present value - appropriation (445,821) (315,576) (249,133) Other (142,462) (109,355) (53,385) (35,353) Consolidated Parent company Note Sep/2014 Sep/2013 Sep/2014 Sep/2013 2.1.1(b) Revised Interest income - origins by application type Held for sale 21,537 8,498 21,537 8,498 Loans and receivables 126,244 65,433 119,019 67,176 Held-to-maturity 25,213 18,954 25,213 17,800 172,994 92,885 165,769 93,474 Other assets not classifiable 43,279 107,210 29,640 98,781 Total 216,273 200,095 195,409 192,255 56 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise Expenses by nature The information on expenses by nature was presented in the 2013 annual financial statements of the Company, in Note 35. Consolidated Parent company Note Sep/2014 Sep/2013 Sep/2014 Sep/2013 2.1.1(b) Revised Classification by nature: Raw materials other inputs (25,942,381) (22,436,382) (14,612,748) (12,769,307) Personnel expenses (1,603,458) (1,402,615) (1,004,745) (843,138) Outsourced services (1,265,971) (1,154,736) (722,756) (644,245) Tax expenses (6,801) (6,569) (4,711) (3,074) Depreciation, amortization and depletion (1,519,392) (1,503,866) (945,656) (958,986) Freights (1,124,833) (1,118,529) (719,735) (717,410) Other expenses (223,451) (447,308) (95,467) (289,424) Total Classification by function: Cost of products sold (29,975,456) (26,353,530) (17,214,864) (15,193,655) Selling and distribution (852,547) (744,279) (499,878) (456,707) General and administrative (864,695) (792,587) (554,041) (476,078) Research and development (101,335) (79,146) (70,650) (59,713) Other operating income (expenses), net 107,746 (100,463) 233,615 (39,431) Total 57 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise Segment information The information by segment was presented in the 2013 annual financial statements, in Note 36. Sep/2014 Reporting segments Total Braskem Basic USA and Chemical reportable Other Corporate consolidated Braskem Note petrochemicals Polyolefins Vinyls Europe distribution segments segments unit before eliminations Eliminations consolidated Net sales revenue 19,148,784 13,825,412 2,016,653 5,930,584 640,841 41,562,274 272,927 41,835,201 (7,415,504) 34,419,697 Cost of products sold (17,242,525) (11,821,667) (1,895,541) (5,529,119) (534,898) (37,023,750) (196,896) (37,220,646) 7,245,190 (29,975,456) Gross profit 1,906,259 2,003,745 121,112 401,465 105,943 4,538,524 76,031 4,614,555 (170,314) 4,444,241 Operating expenses Selling, general and distribution expenses (704,435) (141,135) (227,301) (76,672) (1,650,334) (113,910) (54,333) (1,818,577) (1,818,577) Results from equity investments 317 317 317 Other operating income (expenses), net 213,222 (i) (28,546) 25,955 21,593 (10,405) 221,819 (260) (113,813) 107,746 107,746 (287,569) (732,981) (115,180) (205,708) (87,077) (1,428,515) (114,170) (167,829) (1,710,514) (1,710,514) Operating profit (loss) 1,618,690 1,270,764 5,932 195,757 18,866 3,110,009 2,904,041 2,733,727 (i) Includes the gain on disposal of DAT (Note 1 (a) and Note 24). Sep/2013 2.1.1(b) Revised Reporting segments Total Braskem Basic USA and Chemical reportable Other Corporate consolidated Braskem petrochemicals Polyolefins Vinyls Europe distribution segments segments unit before eliminations Eliminations consolidated Net sales revenue 18,882,333 12,435,806 1,903,417 4,902,613 429,631 38,553,800 83,979 38,637,779 (8,451,360) 30,186,419 Cost of products sold (17,094,887) (10,702,956) (1,739,310) (4,656,147) (362,530) (34,555,830) (90,642) (34,646,472) 8,292,942 (26,353,530) Gross profit 1,787,446 1,732,850 164,107 246,466 67,101 3,997,970 (6,663) 3,991,307 (158,418) 3,832,889 Operating expenses Selling, general and distribution expenses (619,142) (124,599) (197,443) (71,358) (1,391,773) (65,897) (158,342) (1,616,012) (1,616,012) Results from equity investments (1,701) (1,701) (1,701) Other operating income (expenses), net (3,397) 1,256 (557) (406) (19,703) 1,018 (81,778) (100,463) (100,463) (395,830) (622,539) (123,343) (198,000) (71,764) (1,411,476) (64,879) (241,821) (1,718,176) (1,718,176) Operating profit (loss) 1,391,616 1,110,311 40,764 48,466 2,586,494 2,273,131 2,114,713 58 Braskem S.A. Notes to the financial statements at September 30, 2014 All amounts in thousands of reais, except where stated otherwise Subsequent events Between October 1 and November 4, 2014, Braskem Idesa received from the Mexican government the equivalent of R$ 312,191 (US$128,377 thousand) as refund of the value-added tax (IVA) levied on the acquisition of assets for its project (Nota 8(i)). 59 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 7 , 2014 BRASKEM S.A. By: /s/Mário Augusto da Silva Name: Mário Augusto da Silva Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
